As filed with the Securities and Exchange Commission on January 21, 2011 1933 Act File No. 1940 Act File No. 811-22521 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) xREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. xREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 oAmendment No. Neuberger Berman Flexible High Income Fund Inc. (Exact name of Registrant as specified in charter) c/o Neuberger Berman Management LLC 605 Third Avenue New York, New York 10158-0180 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code: (212) 476-9000 Robert Conti, Chief Executive Officer Neuberger Berman Flexible High Income Fund Inc. 605 Third Avenue, 2nd Floor New York, NY10158 (Name and Address (Number, Street, City, State, Zip Code) of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D. C. 20006 (Names and Addresses of Agents for Service of Process) Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box …o It is proposed that this filing will become effective (check appropriate box) owhen declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered (1) (2) Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (1) Shares of Common Stock Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. Includes 7,500 shares that may be offered by the Underwriters pursuant to an option to cover over-allotments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated [], 2011 PROSPECTUS [Neuberger Berman Logo] []shares Neuberger Berman Flexible High Income Fund Inc. Common Stock $20.00 per share Investment Objective. Neuberger Berman Flexible High Income Fund Inc. (the “Fund”) is a newly organized, diversified, closed-end management investment company.The Fund’s investment objective is high current income consistent with capital preservation. Investment Strategies. Under normal market conditions, the Fund will invest in secured and unsecured floating and fixed rate loans and bonds.The Fund will invest primarily in floating rate instruments of U.S. and non-U.S. issuers, including: senior secured loans and second lien or other subordinated or unsecured loans or debt issued by banks and other issuers; corporate bonds; and fixed rate securities of U.S. and non-U.S. issuers.Under normal market conditions, a substantial portion of the Fund’s assets will consist of below investment grade debt securities and loans – i.e., rated Ba/BB or lower by a rating agency or, if unrated by a rating agency, determined to be of comparable quality. Below investment grade quality debt securities (also called high-yield securities) are commonly referred to as “junk bonds.”Securities of below investment grade quality are considered to be predominantly speculative with respect to capacity to pay interest and dividend income and repay principal.There can be no assurance that the Fund will achieve its investment objective. For more information on the Fund’s investment strategies, see “The Fund’s Investments” and “Risks.” No Prior History. Because the Fund is newly organized, it has no performance history and its shares of common stock (“Common Stock”) have no history of public trading. The common stock of closed-end management investment companies frequently trades at a discount from its net asset value. The risk of the Fund’s Common Stock trading at such a discount may be greater for investors expecting to sell their shares relatively soon after completion of the public offering. (continued on following page) The Fund’s investment strategy of investing in below-investment grade debt securities, and its expected use of leverage, involve a high degree of risk. You could lose some or all of your investment.See “Risks” beginning on page 31. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public Offering Price $[] Sales Load $[] $[] Estimated Offering Expenses(1) $[] $[] Proceeds to the Fund $[] $[] Total expenses of organization and the Common Stock offering paid by the Fund (which do not include the sales load) are estimated to be $[], which represents $0.0[_] per share of Common Stock issued.The Fund’s investment manager has agreed to pay organizational expenses and Common Stock offering costs of the Fund (other than sales load) that exceed $0.04 per share of Common Stock. The underwriters expect to deliver the Common Stock to purchasers on or about [], 2011. [UNDERWRITERS] [], 2011 The Fund expects to list its Common Stock on the NYSE Amex under the symbol “[].” Investment Manager and Sub-adviser.Neuberger Berman Management LLC (“NBManagement”) will act as the Fund’s investment manager and Neuberger Berman Fixed Income LLC (“NBFI”) will act as the Fund’s sub-adviser (collectively, the investment manager and the sub-adviser are referred to as “Neuberger Berman”).See “Management of the Fund.” As of [], 2010, Neuberger Berman and its affiliates had $[] billion in assets under management and continue an asset management history that began in 1939. Use of Leverage. The Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including reverse repurchase agreements, borrowings, credit facilities such as commercial paper, and the issuance of shares of preferred stock or notes.Following the completion of the Fund’s initial public offering of Common Stock and subject to prevailing market conditions, the Fund currently intends to use financial leveraging instruments to obtain leverage representing approximately [25%] of the Fund’s capital immediately after their issuance; however, the Fund reserves the right to use leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). Under the 1940 Act, the Fund may use leverage by issuing shares of preferred stock so long as after their issuance, their liquidation preference plus the aggregate amount of senior securities representing indebtedness, does not exceed 50% of the Fund’s capital, including the amounts obtained through leverage.Under the 1940 Act, the Fund may issue notes, borrow money or issue other debt securities in amounts up to 33 1/3% of the Fund’s capital, including the amounts obtained through leverage.If the Fund obtains leverage, fees and expenses with respect to the financial leverage instruments, including fees and expense related to issuance and maintenance of the financial leverage instruments, will effectively be ii borne by the holders of Common Stock ("Common Stockholders") and result in a reduction of the paid-in capital attributable to the Common Stock. The Fund also may enter into other transactions that are not subject to the leverage limitations of the 1940 Act but that may give rise to a form of leverage including, among others, certain derivative transactions, covered reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions.By using leverage, the Fund will seek to obtain a higher return for Common Stockholders than if the Fund did not use leverage. Leveraging is a speculative technique and there are special risks involved. There can be no assurance that a leveraging strategy will be used or that it will be successful during any period in which it is employed. See “Use of Leverage,” “Risks – Risk of Leverage” and “Risks – Derivatives Risk.” You should read this Prospectus, which contains important information about the Fund, before deciding whether to invest in the Fund’s Common Stock, and retain it for future reference. A Statement of Additional Information, dated [], 2011, containing additional information about the Fund has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into, which means that it is a part of this Prospectus. You may request a free copy of the Statement of Additional Information, the table of contents of which is on page[] of this Prospectus, by calling 877-461-1899 or by writing to the Fund, or you may obtain a copy (and other information regarding the Fund) from the SEC’s web site (http://www.sec.gov). Shares of the Fund’s Common Stock are not a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. The underwriters may also purchase up to [] additional shares of Common Stock at the public offering price, less the sales load, within 45 days from the date of this Prospectus to cover over-allotments. iii You should rely only on the information contained or incorporated by reference into this Prospectus. The Fund has not, and the Underwriters have not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information you should not rely on it.The Fund is not, and the Underwriters are not, making an offer of these securities in any state where the offer is not permitted. The Fund’s business, financial condition, results of operation and prospects may have changed since the date of this Prospectus. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 24 THE FUND 26 USE OF PROCEEDS 26 THE FUND’S INVESTMENTS 26 USE OF LEVERAGE 39 INTEREST RATE TRANSACTIONS 42 RISKS 45 MANAGEMENT OF THE FUND 64 PORTFOLIO TRANSACTIONS 66 NET ASSET VALUE 66 DISTRIBUTIONS 67 DISTRIBUTION REINVESTMENT PLAN 69 CLOSED-END FUND STRUCTURE 72 DESCRIPTION OF SHARES 73 ANTI-TAKEOVER AND OTHER PROVISIONS IN THE ARTICLES OF INCORPORATION 75 REPURCHASE OF COMMON STOCK; TENDER OFFERS; CONVERSION TO OPEN-END FUND 78 TAX MATTERS 79 UNDERWRITING 82 CUSTODIAN AND TRANSFER AGENT 85 LEGAL OPINIONS 85 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 86 Until [], 2011 (25 days after the date of this Prospectus), all dealers that buy, sell or trade the Common Stock, whether or not participating in this offering, may be required to deliver a Prospectus. This is in addition to the dealers’ obligation to deliver a Prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. iv PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus and in the Statement of Additional Information. This summary does not contain all of the information that you should consider before investing in the Fund’s common stock. You should carefully read the entire Prospectus, including the documents incorporated by reference into it, particularly the section entitled “Risks” and the Statement of Additional Information. The Fund Neuberger Berman Flexible High Income Fund Inc. (“Fund”) is a newly organized, diversified, closed-end management investment company.See “The Fund.” The Offering The Fund is offering [] shares of common stock (“Common Stock”) at $20.00 per share through a group of underwriters (the “Underwriters”) led by [].You must purchase at least 100 shares of Common Stock ($2,000) in order to participate in the offering. The Fund has given the Underwriters an option to purchase up to [] additional shares of Common Stock to cover orders in excess of [] shares of Common Stock.Neuberger Berman Management LLC (“NB Management”) has agreed to pay organizational expenses and Common Stock offering costs of the Fund (other than the sales load) that exceed $0.04 per share of Common Stock.See “Underwriting.” Investment Objective The Fund’s investment objective is high current income consistent with capital preservation.There can be no assurance that the Fund’s investment objective will be achieved.The investment objective and, unless otherwise specified, the investment policies and limitations of the Fund are not fundamental.Any investment objective, policy or limitation that is not fundamental may be changed by the Fund’s board of directors (the “Board” or the “Board of Directors”) without stockholder approval.See “The Fund’s Investments.” Investment Strategies Under normal market conditions, the Fund will invest in secured and unsecured floating and fixed rate loans and bonds. The Fund will invest primarily in floating rate instruments of U.S. and non-U.S. issuers, including: senior secured loans and second lien or other subordinated or unsecured loans or debt issued by banks and other issuers; corporate bonds; and fixed rate securities of U.S. and non-U.S. issuers.Under normal market conditions, a substantial portion of the Fund’s assets will consist of below investment grade debt securities and loans – i.e., rated Ba/BB or lower by a rating agency or, if unrated by a rating agency, determined by the Manager (as defined below) to be of comparable quality. Below investment grade quality debt securities (also called high-yield securities) are commonly referred to as “junk bonds.” The Fund may, for cash management purposes, during a reasonable start-up period following this offering and any offering involving Financial Leverage Instruments (as defined below), or for defensive purposes, temporarily hold all or a substantial portion of its assets in cash, in short-term money market instruments, or in debt securities. A reasonable start-up period following any 1 offering would not be expected to exceed three months. See “The Fund’s Investments” and “Risks.” Leverage The Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including reverse repurchase agreements, borrowings, credit facilities such as commercial paper, and the issuance of shares of preferred stock or notes (collectively referred to herein as “Financial Leverage Instruments”).The Fund also may enter into other transactions that may give rise to a form of leverage including, among others, certain derivative transactions and when-issued, delayed delivery and forward commitment transactions (collectively referred to herein as “Other Leverage Transactions”). There is no assurance that the Fund will utilize any form or combination of Financial Leverage Instruments or enter into Other Leverage Transactions. Subject to approval of the Fund’s Board of Directors in light of market conditions and other factors, as soon as practicable after completion of this offering, the Fund currently intends to use Financial Leverage Instruments to obtain leverage representing approximately [25%] of the Fund’s capital immediately after their issuance; however, the Fund reserves the right to use leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). The liquidation preference of any preferred stock is not considered a liability or permanent equity. The use of Financial Leverage Instruments will leverage your investment in Common Stock. For purposes of this Prospectus, the Fund’s capital means the total assets of the Fund less all liabilities and indebtedness not representing senior securities. Leverage involves special risks. There is no assurance that the Fund will utilize Financial Leverage Instruments or that, if used, the Fund’s leveraging strategy will be successful. The Fund cannot assure you that the use of Financial Leverage Instruments or the use of other forms of leverage will result in a higher yield on your Common Stock. The Fund expects the fees and expenses (including any interest or distribution expenses) of any Financial Leverage Instruments used to be lower than the yields on the additional debt securities that the Fund would purchase with the proceeds of the leverage. So long as the net rate of return on the Fund’s investments purchased with the proceeds of the leverage exceeds the fees and expenses payable on the Financial Leverage Instruments, such excess return will be available to pay higher distributions to holders of the Fund’s Common Stock (“Common Stockholders”). If not, the use of Financial Leverage Instruments could reduce the return to Common Stockholders. In the latter case, the Fund may nevertheless determine to maintain its leveraged position if it expects that the long-term benefits to the Common Stockholders of maintaining the leveraged position will outweigh the current reduced return. Under the 1940 Act, the Fund may issue preferred stock so long as after their issuance, their liquidation preference plus the aggregate amount of senior securities representing indebtedness, does not exceed 50% of the Fund’s capital, including the amounts obtained through leverage.Under the 1940 Act, the Fund 2 may issue notes, borrow money or issue other debt securities in amounts up to 33 1/3% of the Fund’s capital, including the amounts obtained through leverage.The guidelines of rating agencies that issue ratings on any Financial Leverage Instruments, including preferred stock or notes, may impose asset coverage or portfolio composition requirements on the Fund that are more stringent than those imposed on the Fund by the 1940 Act.During periods in which the Fund is using leverage, the fees paid to NB Management will be higher than if the Fund did not use leverage because the fees paid will be calculated on the basis of the Fund’s Managed Assets (as defined below), which include the proceeds from any leverage, including the issuance of preferred stock or notes, or the amount of any borrowings.Therefore, NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders.The Fund will pay, and the Common Stockholders will bear, any costs and expenses relating to the issuance and maintenance of any outstanding Financial Leverage Instruments, as well as any fees and expenses of redeeming or unwinding them. The net asset value of the Common Stock will be reduced by the underwriting fees and issuance costs of any Financial Leverage Instruments.Once Financial Leverage Instruments are used, the net asset value and market price of the Common Stock and the yield to Common Stockholders will be more volatile. The Fund also may enter into other transactions that may give rise to a form of leverage including, among others, certain derivative transactions, covered reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions.To the extent the Fund “covers” its obligations under these transactions, as described in this Prospectus, such transactions should not be treated as borrowings under the 1940 Act.However, these transactions, even if covered, may rise to a form of leverage and may create risks similar to using Financial Leverage Instruments. See “Use of Leverage,” “Description of Shares—Preferred Stock” and “Risks—Risk of Leverage.” Interest Rate Transactions In connection with the Fund’s anticipated use of leverage, the Fund may seek to hedge the interest rate risks associated with the leverage through interest rate swaps, caps or other derivative transactions. These transactions involve investment techniques and risks different from those associated with portfolio transactions in debt securities.There is no assurance that any interest rate hedging transactions, if undertaken, will be successful and such transactions may adversely affect the Fund’s achievement of its investment objective and could enhance or harm the overall performance of the Fund.See “Use of Leverage” and “Interest Rate Transactions.” 3 Distributions on Common Stock The Fund intends to distribute its net investment income on a monthly basis and to distribute at least annually any net capital gains realized during the year. The initial distribution is expected to be declared approximately 45 days, and paid approximately 60 to 90 days, from the completion of this offering of Common Stock, depending on market conditions and operations. Unless you elect to receive distributions in cash, all of your distributions will be automatically reinvested in additional shares of Common Stock under the Fund’s Distribution Reinvestment Plan. Currently, the Fund intends to make regular monthly cash distributions to Common Stockholders at a fixed rate per share of Common Stock, to be determined based on the projected performance of the Fund after its launch, subject to adjustment from time to time (“Level-Rate Distribution Policy”). The Level-Rate Distribution Policy may require certain distributions to be recharacterized as a return of capital. The Fund has exemptive relief from the Securities and Exchange Commission (“SEC”) to permit it to adopt a managed distribution policy (“Managed Distribution Policy”). Pursuant to a Managed Distribution Policy, the Fund could make regular cash distributions to Common Stockholders, at a fixed rate per share of Common Stock or at a fixed percentage of its net asset value, that may include periodic distributions of net long- and short-term capital gains or, in certain instances, return of capital. If the Board determines to adopt a Managed Distribution Policy, the Fund would terminate its Level-Rate Distribution Policy. The distribution rate that the Fund pays on its Common Stock will depend on a number of factors, including fees and expenses payable on any Financial Leverage Instruments. As portfolio and market conditions change, the rate of distributions on the Common Stock and the Fund’s distribution policy could be adjusted upward or downward from time to time. See “Distributions” and “Distribution Reinvestment Plan.” Neuberger Berman NB Management will serve as the investment manager of the Fund. Subject to the general supervision of the Fund’s Board, NB Management is responsible for managing, either directly or through others selected by it, the investment activities of the Fund and the Fund’s business affairs and other administrative matters. NB Management will receive a fee, payable monthly, in a maximum annual amount equal to []% of the Fund’s average daily total assets minus liabilities other than the aggregate indebtedness entered into for purposes of leverage (“Managed Assets”). The liquidation preference of any preferred stock is not considered a liability or permanent equity. 4 NB Management will retain Neuberger Berman Fixed Income LLC (“NBFI”) to serve as the Fund’s sub-adviser (collectively, the investment manager and the sub-adviser are referred to as “Neuberger Berman”), responsible for day-to-day management of the Fund.NB Management (and not the Fund) will pay a portion of the fees it receives to NBFI in return for its services. In the Prospectus, the term “Manager” refers to NB Management or NBFI, as appropriate. As of [], 2010, Neuberger Berman and its affiliates had $[] billion in total assets under management and continue an asset management history that began in 1939. Listing and Symbol The Fund expects to list its Common Stock on the NYSE Amex under the symbol “[].”See “Description of Shares—Common Stock.” Custodian and Transfer Agent [] will serve as custodian of the Fund’s assets.[] will serve as the Fund’s transfer agent. See “Custodian and Transfer Agent.” Special Risk Considerations Newly Organized. The Fund is a newly organized, diversified, closed-end management investment company with no history of operations or history of public trading. Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Market Risk. Your Common Stock at any point in time may be worth less than what you initially invested, even after taking into account the reinvestment of Fund dividends and other distributions.Your investment in Common Stock will represent an indirect investment in debt securities owned by the Fund, substantially all of which are traded in the over-the-counter markets. The value of the Fund’s portfolio securities will fluctuate, sometimes rapidly and unpredictably.The Fund currently intends to utilize leverage, which magnifies market risk.See “Use of Leverage” and “Risks—Stock Market Risk.” Risks of Below Investment Grade Securities. Below investment grade debt securities (also called “high-yield debt securities”) are commonly referred to as “junk bonds.”Investment in high yield debt securities involves substantial risk of loss.Below investment grade debt securities are considered predominantly speculative with respect to an issuer’s capacity to pay interest and repay principal and are susceptible to default or decline in market value due to real or perceived adverse economic and business developments relating to the issuer, the industry in general, market interest rates and market liquidity.The market value of these securities tends to be volatile. Ratings of a security may not accurately reflect the actual credit risk associated with such security. To the extent that the rating assigned to a security is downgraded by any rating agency, the market price and liquidity of such security may be adversely affected.If a 5 negative perception of the high yield debt securities market develops, the price and liquidity of high yield debt securities could be depressed and this negative perception may last for a significant period of time. Issuers of below investment grade debt securities may be highly leveraged and may not have available to them more traditional methods of financing.Below investment grade debt securities are less liquid than investment grade debt securities.There are fewer dealers in the market for high-yield debt securities than for investment grade debt securities.The prices quoted by different dealers may vary significantly and the spread between the bid and asked price is generally much higher than for high-quality instruments.Under adverse market or economic conditions, the secondary market for high-yield debt securities may contract, independent of any specific adverse changes in the condition of a particular issuer, and these instruments may become illiquid.As a result, the Fund could find it more difficult to sell these securities or may be able to sell the securities only at prices lower than if such securities were widely traded.Prices realized upon the sale of such lower-rated or unrated securities under these circumstances may be less than the prices used in calculating the Fund’s net asset value.See “Risks—Risks of Investing in Below-Investment Grade Securities.” Direct Debt Instruments Risk. Direct debt includes interests in loans arranged by banks and other financial institutions (collectively referred to herein as “Bank Loans”), notes and other interests in amounts owed to financial institutions by borrowers, such as companies and governments, including emerging market countries. The direct debt in which the Fund may invest may be rated below investment grade or, if unrated, considered by the Manager to be of comparable quality. Direct debt instruments are interests in amounts owed by corporate, governmental, or other borrowers (including emerging market countries) to lenders or lending syndicates. Purchasers of loans and other forms of direct indebtedness depend primarily upon the creditworthiness of the borrower for payment of principal and interest. The borrower may be in financial distress or may default or have a right to borrow additional cash from the owners of direct debt. If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price and yield could be adversely affected. Direct debt instruments may involve a risk of insolvency of the lending bank or intermediary. In addition, there may be fewer legal protections for owners of direct debt than conventional debt securities.Direct indebtedness of developing countries involves a risk that the governmental entities responsible for the repayment of the debt may be unable or unwilling to pay interest and repay principal when due. Direct debt instruments may have floating interest rates.These interest rates will vary depending on the terms of the underlying loan and market conditions.Consequently, the value of direct debt instruments with floating rates held by the Fund may be expected to fluctuate less than the value of other fixed rate high-yield securities as a result of changes in the interest rate environment. See “Risks—Risks of Direct Debt Instruments.” 6 Risks of Bank Loans, Loan Assignments, and Loan Participations.Floating rate securities, including Bank Loans, provide for automatic adjustment of the interest rate at fixed intervals (e.g., daily, weekly, monthly, or semi-annually) or automatic adjustment of the interest rate whenever a specified interest rate or index changes. The interest rate on floating rate securities ordinarily is determined by reference to LIBOR (London Interbank Offered Rate), a particular bank’s prime rate, the 90-day U.S. Treasury Bill rate, the rate of return on commercial paper or bank CDs, an index of short-term tax-exempt rates or some other objective measure. Bank Loan interests are a form of direct debt instrument in which the Fund may invest by taking an assignment of all or a portion of an interest in a loan previously held by another institution or by acquiring a participation in an interest in a loan that continues to be held by another institution.The Fund may invest in secured and unsecured Bank Loans.Many banks have been weakened by the recent financial crisis, and it may be difficult for the Fund to obtain an accurate picture of a lending bank’s financial condition.Bank Loans are subject to the same risks as other direct debt instruments discussed above and carry additional risks described in this section. ● Creditworthiness.The Fund’s ability to receive payments in connection with Bank Loans depends on the financial condition of the borrower.The Manager will not rely solely on another lending institution’s credit analysis of the borrower, but will perform its own investment analysis of the borrowers. The Manager’s analysis may include consideration of the borrower’s financial strength, managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Indebtedness of borrowers whose creditworthiness is poor involves substantially greater risks and may be highly speculative.Borrowers that are in bankruptcy or restructuring may never pay off their indebtedness, or may pay only a small fraction of the amount owed.In connection with the restructuring of a Bank Loan or other direct debt instrument outside of bankruptcy court in a negotiated work-out or in the context of bankruptcy proceedings, equity securities or junior debt securities may be received in exchange for all or a portion of an interest in the security. ● Ratings.Bank Loan interests may not be rated by independent rating agencies and therefore, investments in a particular loan participation may depend almost exclusively on the credit analysis of the borrower performed by the Manager. ● Agents.Bank Loans are typically administered by a bank, insurance company, finance company or other financial 7 institution (the “agent”) for a lending syndicate of financial institutions.In a typical Bank Loan, the agent administers the terms of the loan agreement and is responsible for the collection of principal and interest and fee payments from the borrower and the apportionment of these payments to all lenders that are parties to the loan agreement.In addition, an institution (which may be the agent) may hold collateral on behalf of the lenders.Typically, under loan agreements, the agent is given broad authority in monitoring the borrower’s performance and is obligated to use the same care it would use in the management of its own property.In asserting rights against a borrower, the Fund normally will be dependent on the willingness of the lead bank to assert these rights, or upon a vote of all the lenders to authorize the action. If an agent becomes insolvent, or has a receiver, conservator, or similar official appointed for it by the appropriate regulatory authority, or becomes a debtor in a bankruptcy proceeding, the agent’s appointment may be terminated and a successor agent would be appointed.If an appropriate regulator or court determines that assets held by the agent for the benefit of the purchasers of Bank Loans are subject to the claims of the agent’s general or secured creditors, the purchasers might incur certain costs and delays in realizing payment on a Bank Loan or suffer a loss of principal and/or interest. ● Collateral. Although most of the loans in which the Fund invests are secured, there is no assurance that the collateral can be promptly liquidated, or that its liquidation value will be equal to the value of the debt. In most loan agreements there is no formal requirement to pledge additional collateral if the value of the initial collateral declines.As a result, a Bank Loan may not always be fully collateralized and can decline significantly in value. If a borrower becomes insolvent, access to collateral may be limited by bankruptcy and other laws.Borrowers that are in bankruptcy may pay only a small portion of the amount owed, if they are able to pay at all. If a secured loan is foreclosed, the Fund will likely be required to bear the costs and liabilities associated with owning and disposing of the collateral.There is also a possibility that the Fund will become the owner of its pro rata share of the collateral which may carry additional risks and liabilities.In addition, under legal theories of lender liability, the Fund potentially might be held liable as a co-lender. Some Bank Loans are unsecured.If the borrower defaults on an 8 unsecured Bank Loan, the Fund will be a general creditor and will not have rights to any specific assets of the borrower. ● Liquidity. Bank Loans are generally subject to legal or contractual restrictions on resale.Bank Loans are not currently listed on any securities exchange or automatic quotation system.As a result, there may not be a recognized, liquid public market for Bank Loan interests. ● Prepayment Risk and Maturity.Because many Bank Loans are repaid early, the actual maturity of Bank Loans is typically shorter than their stated final maturity calculated solely on the basis of the stated life and payment schedule. The degree to which borrowers prepay Bank Loans, whether as a contractual requirement or at their election, may be affected by general business conditions, market interest rates, the borrower’s financial condition and competitive conditions among lenders.Such prepayments may require the Fund to replace an investment with a lower yielding security which may have an adverse affect on the Fund’s share price.Prepayments cannot be predicted with accuracy.Floating rate Bank Loans can be less sensitive to prepayment risk, but the Fund’s net asset value may still fluctuate in response to interest rate changes because variable interest rates may only reset periodically and may not rise or decline as much as interest rates in general. ● Restrictive Covenants.A borrower must comply with various restrictive covenants in a loan agreement such as restrictions on dividend payments and limits on total debt.The loan agreement may also contain a covenant requiring the borrower to prepay the Bank Loan with any free cash flow.A breach of a covenant is normally an event of default, which provides the agent or the lenders the right to call the outstanding Bank Loan. ● Fees and Expenses.Purchasers and sellers of Bank Loans may pay certain fees, such as an assignment fee.In addition, the Fund incurs expenses associated with researching and analyzing potential Bank Loan investments, including legal fees. ● Available Information. Bank Loans normally are not registered with the SEC or any state securities commission or listed on any securities exchange. As a result, the amount of public information available about a specific Bank Loan historically has been less extensive than if the Bank Loan were registered or exchange traded. They may also not be considered “securities,” and purchasers, such as the Fund, therefore may not be entitled to rely 9 on the strong anti-fraud protections of the federal securities laws. ● Leveraged Buy-Out Transactions.Loans purchased by the Fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as “leveraged buy-out” transactions, leveraged recapitalization loans and other types of acquisition financing.The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. ● Junior Loans.The Fund may invest in second lien secured loans and secured and unsecured subordinated loans, including bridge loans (“Junior Loans”). In the event of a bankruptcy or liquidation, second lien secured loans are generally paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund.Second lien secured loans give investors priority over general unsecured creditors in the event of an asset sale. Junior Loans are subject to the same general risks inherent to any loan investment, including credit risk, market and liquidity risk, and interest rate risk. Due to their lower place in the borrower’s capital structure, Junior Loans involve a higher degree of overall risk than senior loans of the same borrower. ● Bridge Loans.Bridge loans or bridge facilities are short-term loan arrangements (e.g., 12 to 18 months) typically made by a borrower in anticipation of intermediate-term or long-term permanent financing. Most bridge loans are structured as floating-rate debt with step-up provisions under which the interest rate on the bridge loan rises over time.Thus, the longer the loan remains outstanding, the more the interest rate increases. In addition, bridge loans commonly contain a conversion feature that allows the bridge loan investor to convert its loan interest into senior exchange notes if the loan has not been prepaid in full on or prior to its maturity date. Bridge loans may be subordinate to other debt and may be secured or unsecured. Like any loan, bridge loans involve credit risk. Bridge loans are generally made with the expectation that the borrower will be able to obtain permanent financing in the near future. Any delay in obtaining permanent financing subjects the bridge loan investor to increased risk. A borrower’s use of bridge loans also involves the risk that the borrower may be unable to locate permanent financing to replace the bridge loan, which may impair the 10 borrower’s perceived creditworthiness. With the onset of the financial crisis in 2008, many borrowers found it more difficult to obtain loans, a situation that has been gradually improving. ● Participation Interests – Intermediary Risk.In a participation interest, the purchaser does not have any direct contractual relationship with the borrower.If the Fund acquires a participation interest in a Bank Loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan.In addition, the Fund normally will have to rely on the participating lender to demand and receive payments in respect of the loans, and to pay those amounts on to the Fund; the Fund will be subject to the risk that the lender may be unwilling or unable to do so.In such a case, the Fund would not likely have any rights against the borrower directly. See “Risks—Risks of Bank Loans, Loan Assignments, and Loan Participations.” Distressed and Defaulted Securities Risk. Investments in the securities of financially distressed companies involve substantial risks. These risks are often greater than those associated with below investment grade securities because of the uncertainties of investing in the issuer undergoing the financial distress. These securities may present a substantial risk of default or may be in default at the time of investment. The Fund may incur additional expenses to the extent it is required to seek recovery upon a default in the payment of principal of or interest on its portfolio holdings. In any reorganization or liquidation proceeding relating to a borrower or issuer, the Fund may lose its entire investment or may be required to accept cash or securities with a value less than its original investment. Among the risks inherent in investments in a troubled entity is the fact that it frequently may be difficult to obtain information as to the true financial condition of such borrower or issuer, and its condition may be changing rapidly. The Manager’s judgments about the credit quality of the borrower or issuer and the relative value of its securities may prove to be wrong. In certain periods, there may be little or no liquidity in the markets for these securities or instruments. In addition, the prices of such securities may be subject to periods of abrupt and erratic market movements and above-average price volatility. It may be more difficult to value such securities and the spread between the bid and asked prices of such securities may be greater than normally expected.See "Risks—Distressed and Defaulted Securities Risk." Credit Risk. Credit risk is the risk that an issuer of a debt security, or the counterparty to a derivative contract or other obligation, becomes unwilling or unable to meet its obligation to make interest and principal payments when due. In general, lower-rated debt securities carry a greater degree of credit risk and the prices of such securities are more sensitive to negative developments, such as a decline in the issuer's revenues or a general economic downturn, than are the prices of higher-rated debt securities. Debt securities of below investment grade are predominantly speculative with respect to the issuer's capacity to pay 11 interest and repay principal when due and therefore involve a greater risk of default. If the recent adverse conditions in the credit markets continue to adversely affect the broader economy, the credit quality of issuers of debt securities in which the Fund may invest would be more likely to decline, all other things being equal. With respect to the Fund's investments in loans, while a senior position in the capital structure of a borrower may provide some protection from credit risk, losses may still occur because the market value of a loans is affected by the creditworthiness of borrowers and by general economic and specific industry conditions. If rating agencies lower their ratings of debt securities in the Fund’s portfolio, the value of those obligations could decline, which could reduce the asset coverage on any Financial Leverage Instruments used by the Fund and negatively impact the rating agencies’ ratings of such Financial Leverage Instruments and increase the fees and expenses that the Fund must pay on such Financial Leverage Instruments. Even if an issuer does not actually default, adverse changes in the issuer’s financial condition, management performance or financial leverage or a reduced demand for the issuer’s goods and services may negatively affect its credit rating or presumed creditworthiness. These developments would adversely affect the market value of the issuer’s obligations and, correspondingly, the net asset value of the Fund.See “Risks—Credit Risk.” Interest Rate Risk. Interest rate risk is the risk that fixed-income investments such as debt securities will decline in value because of changes in interest rates. When market interest rates rise, the market value of such securities generally will fall.Floating rate securities can be less sensitive to interest rate changes, but the Fund’s net asset value may still fluctuate in response to interest rate changes because variable interest rates may only reset periodically and may not rise or decline as much as interest rates.Generally, the longer the maturity or duration of a fixed-income security, the more its value falls in response to a given rise in interest rates.The Fund’s investment in such securities means that its net assets, market price, and the asset coverage for any Financial Leverage Instruments used by the Fund will tend to decline if market interest rates rise.Fluctuations in the value of the Fund’s securities will not affect interest income derived from securities already owned by the Fund, but will be reflected in the Fund’s net asset value. With respect to the Fund’s investments in floating rate loans, investments in such loans may reduce fluctuations in net asset value of the Fund resulting from changes in market interest rates; however, the rate of interest received by the Fund on floating rate securities it already owns will generally rise or fall with market rates. Interest rates are currently near historic lows, and the U.S. Government is pursuing policies intended to keep rates low. There can be no assurance that such low rates or government policies will continue. The Fund currently intends to utilize leverage, which magnifies the interest rate risks.See “Risks—Interest Rate Risk.” Reinvestment Risk. Income from the Fund’s investments will decline if and when the Fund invests the proceeds from matured, traded or called debt securities at market interest rates that are below the Fund’s current earnings rate. A decline in income could affect the Fund’s overall return or the Common Stock’s market price. 12 Call Risk. Some debt securities allow the issuer to call them for early repayment.Issuers of such securities will often call them when interest rates are low or declining.To the extent this occurs, the Fund may not benefit fully from the increase in market value that other debt securities experience when rates decline.In addition, the Fund likely would have to reinvest the proceeds of the payoff at current yields, which will likely be lower than those paid by the callable security that was paid off. Below investment grade securities frequently have call features that allow the issuer to redeem the security at dates prior to its stated maturity at a specified price (typically greater than par) only if certain prescribed conditions are met (“call protection”). An issuer may redeem a below investment grade security if, for example, the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer.For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Fund, prepayment risk may be enhanced. Extension Risk. During periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments.This may lock in a below-market interest rate, increase the security’s duration and reduce the value of the security. Variable and Floating Rate Risk. The Fund may invest in variable and floating rate securities that provide for adjustment in the interest rate paid on the securities on a periodic basis or when there is a change in a specified reference rate. These interest rate reset features may result in a reduction in the interest payable to the Fund with respect to floating rate and variable rate securities if interest rates fall. Management Risk. The Fund is subject to management risk because it is an actively managed investment portfolio. The Manager will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Counterparty Risk. The Fund will be subject to various risks, including credit risk, with respect to counterparties in connection with certain types of investment transactions, including transactions in certain options and other derivatives (such as interest rate swaps). If a counterparty becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Valuation Risk. Unlike publicly traded common stock that trades on national exchanges, there is no central place or exchange for debt securities trading. Debt securities generally trade on an “over-the-counter” market which may be anywhere in the world where the buyer and seller can settle on a price. Due to the lack of centralized information and trading, the valuation of debt securities 13 may carry more risk than that of common stock. Uncertainties in the conditions of the financial market, unreliable reference data, lack of transparency and inconsistency of valuation models and processes may lead to inaccurate asset pricing. In addition, other market participants may value securities differently than the Fund. As a result, the Fund may be subject to the risk that when a debt security is sold in the market, the amount received by the Fund is less than the value of such debt security carried on the Fund’s books. Credit Rating Agency Risk. Credit ratings are determined by credit rating agencies such as Standard & Poor’s Ratings Group (“S&P”), Fitch Ratings Ltd. (“Fitch”), or Moody’s Investors Service, Inc. (“Moody’s”), and are only the opinions of such entities. Ratings assigned by a rating agency are not absolute standards of credit quality and do not evaluate market risk or the liquidity of securities. Any shortcomings or inefficiencies in credit rating agencies’ processes for determining credit ratings may adversely affect the credit ratings of securities held by the Fund and, as a result, may adversely affect those securities’ perceived or actual credit risk. In the wake of the financial crisis, some rating agencies have begun applying more stringent criteria, with the result that some securities are being downgraded. Risks of Leveraged Structure. The Fund’s anticipated use of leverage will create special risks not associated with unleveraged funds having a similar investment objective and policies. These include greater volatility of the net asset value and market price of Common Stock because changes in the value of the Fund’s portfolio investments, including investments purchased with the proceeds of the leverage, are borne entirely by the Common Stockholders, as the aggregate principal amount or the aggregate liquidation preference associated with any leverage will have a senior claim on the assets of the Fund. In addition, increases and decreases in the value of the Fund’s portfolio investments will be magnified when the Fund uses leverage.Common Stock income may fall if the financing costs of the leverage increase and may fluctuate as those financing costs vary. The use of leverage will increase the operating cost of the Fund, which may reduce the Fund’s total return.The costs of using leverage are borne entirely by the Fund’s Common Stockholders.The use of leverage may limit the Fund’s flexibility and may require that the Fund sell other portfolio investments to pay Fund expenses, to maintain assets in an amount sufficient to cover the Fund’s leveraged exposure or to meet other obligations at a time when it may be disadvantageous to sell such assets. The Fund may be subject to certain restrictions on investments imposed by guidelines of one or more rating agencies that may issue ratings for any Financial Leverage Instruments used by the Fund. These guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act.The Fund may be forced to decrease the leverage of the Fund to meet regulatory or rating agency requirements or may voluntarily decrease the leverage of the Fund.Certain types of borrowing may also result in the Fund being subject to covenants in credit agreements, including those relating to asset coverage, borrowing base and portfolio composition 14 requirements and additional covenants that may affect the Fund’s ability to pay dividends and distributions on Common Stock in certain instances. In addition to these risks, certain general risks of investing in the Fund, as described in this section, may under certain circumstances limit the Fund’s ability to pay distributions, pay interest, pay other fees and expenses or meet its asset coverage requirements on any Financial Leverage Instruments used by the Fund. Because the fees received by NB Management are based on the Managed Assets of the Fund (including the proceeds of any leverage), NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders. See “Risks—Risk of Leverage.” Convertible Security Risk. Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar credit quality because of the potential for capital appreciation.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.However, a convertible security’s market value also tends to reflect the market price of the common stock of the issuing company, particularly when that stock price is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price or exchange ratio at which the convertible security can be converted or exchanged for the underlying common stock.As the market price of the underlying common stock declines below the conversion price, the price of the convertible security tends to be increasingly influenced more by the yield of the convertible security.Thus, it may not decline in price to the same extent as the underlying common stock.In the event of a liquidation of the issuing company, holders of convertible securities would be paid before that company’s common stockholders.Consequently, an issuer’s convertible securities generally entail less risk than its common stock.However, convertible securities fall below debt obligations of the same issuer in order of preference or priority in the event of a liquidation and are typically unrated or rated lower than such debt obligations.See “Risks—Convertible Security Risk. Asset-Backed Securities Risk. The investment characteristics of asset-backed securities (including mortgage-backed securities) differ from those of traditional debt securities. Among the major differences are that interest and principal payments are made more frequently, usually monthly, and that principal may be prepaid at any time because the underlying loans or other assets generally may be prepaid at any time. Thus, asset-backed securities (including mortgage-backed securities) are subject to prepayment risk (the risk that the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities) and to extension risk (the risk that an issuer of a security will make principal payments slower than anticipated by the investor, thus extending the securities’ duration) to a greater degree than many other debt securities. Because mortgage derivatives and 15 structured securities have embedded leverage features, small changes in interest rates or prepayment rates may cause large and sudden price movements. Mortgage derivatives can also become illiquid and hard to value in declining markets.In certain instances, the credit risk can be reduced by third-party guarantees or other forms of credit support.See “Risks—Asset-Backed Securities Risk. Collateralized Loan Obligations (“CLOs”). CLOs are trusts or other special purpose entities that are backed by a pool of loans. Such loans may include domestic and foreign senior secured loans, senior unsecured loans and subordinate corporate loans, some of which may be below investment grade or equivalent unrated loans. CLOs issue classes or “tranches” that vary in risk and yield, and may experience substantial losses due to actual defaults, decrease of market value due to collateral defaults and disappearance of subordinate tranches, market anticipation of defaults, and investor aversion to CLO securities as a class. The risks of investing in CLOs depend largely on the type of the underlying loans and the tranche of the CLO in which the Fund invests. In addition, CLOs carry risks including, but not limited to, interest rate risk and credit risk, including the risk of default. Derivatives Risk. Derivatives are financial contracts whose value depends on, or is derived from, the value of an underlying asset, reference rate or index (or relationship between two indexes). The Fund may invest in a variety of derivative instruments, such as options, futures contracts and swap agreements, and may engage in short sales for hedging purposes or to seek to enhance its returns. The Fund may use derivatives as a substitute for taking a position in an underlying high-yield security or other asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk. The Fund also may use derivatives to add leverage to the portfolio. The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments. Derivatives are subject to a number of risks described elsewhere in this prospectus, such as illiquidity risk, interest rate risk, credit risk, leverage risk, and management risk. Derivatives are also subject to counterparty risk, which is the risk that the other party in the transaction will not fulfill its contractual obligation. Changes in the credit quality of the companies that serve as the Fund's counterparties with respect to its derivative transactions will affect the value of those instruments. By using derivatives that expose the Fund to counterparties, the Fund assumes the risk that its counterparties could experience financial hardships that could call into question their continued ability to perform their obligations. If the Fund is using a derivative to reduce its exposure to other risks, the failure of a counterparty may leave the Fund more exposed to those other risks. In addition, in the event of the insolvency of a counterparty to a derivative, transaction, the Fund will be treated as a general creditor of such counterparty, and will not have any claim with respect to the underlying security. As a result, concentrations of such derivatives in any one counterparty would subject the Fund to an additional degree of risk with respect to defaults by such counterparty. They also involve the risk of mispricing or improper 16 valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. If the Fund invests in a derivative instrument, it could lose more than the principal amount invested. The use of derivatives also may increase the amount of taxes payable by Common Stockholders on distributions made to them. Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. Interest Rate Transactions Risk. If the Fund enters into interest rate hedging transactions, a decline in interest rates may result in a decline in the net amount receivable (or increase the net amount payable) by the Fund under the hedging transaction, which could result in a decline in the net asset value of the Common Stock. See “Interest Rate Transactions” and “Risks—Interest Rate Transactions Risk.” Risks of Zero Coupon Securities, Pay-in-Kind Securities and Discount Obligations. Zero coupon securities are generally more sensitive to changes in interest rates than debt obligations of comparable maturities that make current interest payments.This means that when interest rates fall, the value of zero coupon securities rises more rapidly than securities paying interest on a current basis.However, when interest rates rise, their value falls more dramatically.Other discount obligations and pay-in-kind securities also are subject to greater fluctuations in market value in response to changing interest rates than debt securities of comparable maturities that make current distributions of interest in cash.Because federal tax law requires that accrued original issue discount and “interest” on pay-in-kind securities be included currently in the Fund’s income, the Fund might be required to distribute as a dividend an amount that is greater than the total amount of cash it actually receives. Risks of Repurchase Agreements.Repurchase agreements are arrangements under which the Fund purchases securities and the seller agrees to repurchase the securities within a specific time and at a specific price. The repurchase price is generally higher than the Fund’s purchase price, with the difference being income to the Fund. Under policies adopted by the Board of Directors, the Manager reviews and monitors the creditworthiness of institutions that enter into repurchase agreements with the Fund. The counterparty’s obligation under a repurchase agreement are generally collateralized with U.S. Treasury or agency obligations with a market value of not less than 100% of the obligation, valued daily. Collateral is held by the Fund’s custodian for the benefit of the Fund. Repurchase agreements afford the Fund an opportunity to earn income on temporarily available cash at low risk. In the event of commencement of bankruptcy or insolvency proceedings with respect to the seller of the security before its repurchase of the security under a repurchase agreement, the Fund may encounter delays and incur costs before being able to sell the security. Such a delay may involve loss of interest or a decline in price of the security. If a court characterizes the transaction as a loan and the Fund has not perfected a security interest in the security, the Fund may be required to return the security 17 to the seller’s estate and be treated as an unsecured creditor of the seller. As an unsecured creditor, the Fund would be at risk of losing some or all of the principal and interest involved in the transaction. Risks of Reverse Repurchase Agreements.In a reverse repurchase agreement, the Fund sells portfolio securities subject to its agreement to repurchase the securities at a later date for a fixed price reflecting a market rate of interest. Reverse repurchase agreements involve the risk that the market value of the securities acquired in connection with the reverse repurchase agreement may decline below the price of the securities the Fund has sold but is obligated to repurchase. Also, reverse repurchase agreements involve the risk that the market value of the securities retained in lieu of sale by the Fund in connection with the reverse repurchase agreement may decline in price.There is a risk that the counter-party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund.If the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities, and the Fund’s use of the proceeds of the reverse repurchase agreement may effectively be restricted pending such decision. Also, the Fund would bear the risk of loss to the extent that the proceeds of the reverse repurchase agreement are less than the value of the securities subject to such agreement. Inflation Risk. Inflation risk is the risk that the value of assets or income from the Fund’s investments will be worth less in the future as inflation decreases the value of payments at future dates. Deflation Risk. Deflation risk is the risk that prices throughout the economy decline over timethe opposite of inflation. Deflation may have an adverse affect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Illiquidity Risk. The Fund may invest in securities that are illiquid at the time of investment, which means a security that cannot be sold within seven days at a price that approximates the price at which the Fund is carrying it. The prices of illiquid securities tend to be volatile and may not be readily ascertainable. The Fund may not be able to sell illiquid securities when it desires to do so or to sell such securities at prices equal to the values used in calculating the Fund’s net asset value. The sale of illiquid securities often requires more time and may result in higher brokerage charges or dealer discounts and other selling expenses than does the sale of securities traded on national securities exchanges or in the over-the-counter markets. In addition, the Fund may hold restricted securities that are illiquid and may be prohibited from disposing of such securities for specified periods of time. Restricted securities that are illiquid may sell at prices that are lower than, and may entail registration expenses and other costs that are higher than those for, similar securities. Similar risks are associated with certain derivatives in which the Fund may invest. 18 Some loans in which the Fund may invest are not readily marketable and may be subject to restrictions on resale. Loans are not listed on any national securities exchange and no active trading market may exist for the loans in which the Fund will invest. Where a secondary market exists, the market for some loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods. The Fund has no limitation on the amount of its assets which may be invested in securities that are not readily marketable or are subject to restrictions on resale. Lender Liability Risk. A number of U.S. judicial decisions have upheld judgments of borrowers against lending institutions on the basis of various evolving legal theories, collectively termed "lender liability." Generally, lender liability is founded on the premise that a lender has violated a duty (whether implied or contractual) of good faith, commercial reasonableness and fair dealing, or a similar duty owed to the borrower or has assumed an excessive degree of control over the borrower resulting in the creation of a fiduciary duty owed to the borrower or its other creditors or shareholders. Because of the nature of its investments, the Fund may be subject to allegations of lender liability. In addition, under common law principles that in some cases form the basis for lender liability claims, if a lender or bondholder (a) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of other creditors of such borrower, (b) engages in other inequitable conduct to the detriment of such other creditors, (c) engages in fraud with respect to, or makes misrepresentations to, such other creditors or (d) uses its influence as a stockholder to dominate or control a borrower to the detriment of other creditors of such borrower, a court may elect to subordinate the claim of the offending lender or bondholder to the claims of the disadvantaged creditor or creditors, a remedy called "equitable subordination." Because affiliates of, or persons related to, the Manager may hold equity or other interests in obligors of the Fund, the Fund could be exposed to claims for equitable subordination or lender liability or both based on such equity or other holdings. Investments in Equity Securities Incidental to Investments in Bank Loans. From time to time the Fund also may invest in or hold common stock and other equity securities incidental to the purchase or ownership of a Bank Loan or in connection with a reorganization of a borrower. Investments in equity securities incidental to investment in Bank Loans entail certain risks in addition to those associated with investments in Bank Loans. Because equity is merely the residual value of an issuer after all claims and other interests, it is inherently more risky than the bonds or Bank Loans of the same borrower. The value of the equity securities may be affected more rapidly, and to a greater extent, by company-specific developments and general market conditions. These risks may increase fluctuations in the Fund's net asset value. The Fund may from time to time possess material non-public information about a borrower as a result of its ownership of a Bank Loan of a borrower. Because of prohibitions on trading in securities while in possession of material non-public information, the Fund 19 might be unable to enter into a transaction in a security of the Borrower when it would otherwise be advantageous to do so. Foreign Securities Risk. The Fund may invest in international stock markets. The behavior of these markets is unpredictable, particularly in the short term. Although foreign stocks offer added diversification potential, world markets may all react in similar fashion to important economic or political developments. Foreign securities can be riskier than comparable U.S. securities. This is in part because some foreign markets are less developed and foreign governments, economies, laws, tax codes and securities firms may be less stable. There is also a higher chance that key information about the issuer, the markets or the local government or economy will be unavailable, incomplete or inaccurate. Additional risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, social, political or economic instability, nationalization or expropriation of assets, and differing auditing and legal standards. As a result, foreign securities can fluctuate more widely in price than comparable U.S. securities, and they may also be less liquid. Over a given period of time, foreign securities may underperform U.S. securities – sometimes for years. The Fund could also underperform if it invest in countries or regions whose economic performance falls short. Changes in currency exchange rates bring an added dimension of risk. Currency fluctuations could erase investment gains or add to investment losses.See “Risks—Foreign Securities Risk.” Equity Securities Risk. Investments in equity securities entail substantial risks. The values and prices of equity securities depend on business, economic and other factors affecting those issuers. In addition, the values of equity securities, such as common stocks and preferred stocks, may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Although equity securities have historically generated higher average total returns than debt securities over the long-term, equity securities also have experienced significantly more volatility in those returns and, in certain periods, have significantly under-performed relative to debt securities. Because many investors purchase equity securities with borrowed money, an increase in interest rates generally brings a decline in equity prices. Portfolio Turnover. The Fund may engage in active and frequent trading when considered appropriate by the Manager, which would cause the Fund to have a high portfolio turnover rate.This may result in increased transaction costs and realized capital gains.A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transaction expenses that are borne by the Fund, which would reduce the amount of income available for distributions or interest payments. See “The Fund’s Investments—Investment Strategies and Parameters of the Fund’s Portfolio—Portfolio Turnover.” 20 Terrorism Risks. Some of the U.S. securities markets were closed for a four-day period as a result of the terrorist attacks on the World Trade Center and Pentagon on September 11, 2001. These terrorist attacks, the war in Iraq and its aftermath, the continuing presence in Iraq and other geopolitical events have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on U.S. and world economies and markets. Those events could also have an acute effect on individual issuers, related groups of issuers, or issuers concentrated in a single geographic area. A similar disruption of the financial markets or other terrorist attacks could adversely impact interest rates, auctions, secondary trading, ratings, credit risk, inflation and other factors relating to portfolio securities and adversely affect Fund service providers and the Funds’ operations.High yield debt securities tend to be more volatile than investment grade debt securities. Thus, these events and any actions resulting from them may have a greater impact on the prices and volatility of high yield debt securities in the Fund’s portfolio than on investment grade debt securities. See “Risks—Terrorism Risks.” Recent Market Conditions. Recent events have resulted in debt instruments experiencing unusual liquidity issues, increased price volatility, widening credit spreads, a lack of price transparency and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness of some lenders to extend credit, have made it more difficult for borrowers to obtain financing on attractive terms, if at all, and may make it more difficult for certain issuers of debt instruments to finance their operations.In addition, issuers of debt securities may be subject to increased costs associated with incurring debt, tightening underwriting standards and reduced liquidity for the loans they make, the securities they purchase and the securities they issue. As a result, the value of many types of debt securities has been reduced and these developments may adversely affect the ability of the issuers of securities owned by the Fund to make payments of principal and interest when due, and lead to lower credit ratings and increased defaults. Such developments could, in turn, reduce the value of securities owned by the Fund and adversely affect the Fund’s NAV. Because the situation in the markets is widespread and largely unprecedented, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market events. Volatility in the credit markets may directly and adversely affect the setting of distribution rates on the Common Stock. Liquidity and volatility in the credit markets may make valuation of some of the Fund’s high-yield debt securities and asset-backed securities uncertain and/or result in sudden and significant valuation increases or declines in the Fund’s holdings. Securities in which the Fund invests may become less liquid in response to market developments or adverse investor perceptions. In some cases, traditional market participants have been less willing to make a market in some types of debt instruments, which has affected the liquidity of those instruments. Illiquid 21 investments may be harder to value, especially in changing markets, and if the Fund is forced to sell such investments, the Fund may suffer a loss.During times of reduced market liquidity, the Fund may not be able to sell securities readily at prices reflecting the values at which the securities are carried on the Fund’s books. Sales of large blocks of securities by market participants, such as the Fund, that are seeking liquidity can further reduce security prices in an illiquid market. The Fund may seek to make sales of large blocks of securities as part of its investment strategy. Government Intervention in Financial Markets. The recent instability in the financial markets has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies or self regulatory organizations may take additional actions that affect the regulation of the securities in which the Fund invests, or the issuers of such securities, in ways that are unforeseeable. Issuers of corporate debt securities might seek protection under the bankruptcy laws. Legislation or regulation may also change the way in which the Fund itself is regulated. Such legislation or regulation could limit or preclude the Fund’s ability to achieve its investment objective. Changes in government policy may exacerbate the market’s difficulties. The Manager will monitor developments and seek to manage the Fund’s portfolio in a manner consistent with achieving the Fund’s investment objective, but there can be no assurance that it will be successful in doing so. Market Price Discount From Net Asset Value of Shares. The Fund has been structured as a closed-end management investment company because (unlike open-end mutual funds) (i) the securities of closed-end funds are not redeemable, which enables the Manager normally to invest substantially all of the Fund’s assets in pursuit of the Fund’s investment objective and (ii)closed-end funds have greater flexibility in the utilization of leverage. Nonetheless, shares of closed-end management investment companies frequently trade at a discount from their net asset value. This characteristic is separate and distinct from the risk that the Fund’s net asset value could decrease as a result of its investment activities and may be a greater risk to investors expecting to sell their shares relatively soon after completion of this offering. The Fund cannot predict the level of trading activity or whether Common Stock will trade at, above or below net asset value. The Common Stock is designed primarily for long-term investors, and you should not view the Fund as a vehicle for trading purposes. See “Risks—Market Price Discount from Net Asset Value.” Secondary Market for the Common Stock. The issuance of Common Stock through the Fund’s distribution reinvestment plan may have an adverse effect on the secondary market for the Common Stock. The increase in the number of shares outstanding of Common Stock resulting from issuances pursuant to the Fund’s distribution reinvestment plan and the discount to the market price at which such Common Stock may be issued, may put downward pressure on the 22 market price for the Common Stock. Common Stock will not be issued pursuant to the distribution reinvestment plan at any time when Common Stock is trading at a lower price than the Fund’s net asset value per share of Common Stock. When the Common Stock is trading at a premium, the Fund may also issue Common Stock that may be sold through private transactions effected on the NYSE Amex or through broker-dealers. The increase in the number of shares of outstanding Common Stock resulting from these offerings may put downward pressure on the market price for shares of Common Stock. Temporary Defensive Strategies Risk. When the Manager anticipates unusual market or other conditions, the Fund may temporarily depart from it principal investment strategies as a defensive measure and invest all or a portion of its Managed Assets in cash or cash equivalents or accept lower current income from short-term investments rather than investing in high-yielding long-term securities. In such a case, Common Stockholders of the Fund may be adversely affected and the Fund may not pursue or achieve its investment objectives. Anti-Takeover Provisions. The Fund’s Articles of Incorporation (the “Articles”) and Bylaws include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund.These provisions include: (1) super-majority vote requirements for certain transactions, (2) limitations on derivative actions by stockholders and restrictions on the forumfor litigation in actions against the Fund and (3) limitations on the ability of stockholders to own in excess of (a) 9.8% of Common Stock or any other class or series of the Fund’s capital stock that the Board may designate or (b) 9.8% of the aggregate of all Common Stock and such other classes or series of the Fund’s capital stock so designated by the Board.If the Fund were converted to open-end status, the Fund would have to redeem any Financial Leverage Instruments issued.The Fund has opted in to the Maryland Business Combination Act, which in general prohibits an interested stockholder (a stockholder that holds 10% or more of the voting power of the outstanding stock of the corporation) of a Maryland corporation from engaging in a business combination with the corporation for a period of five years after the most recent date on which the interested stockholder became an interested stockholder. The Fund has also adopted other anti-takeover measures. Holders of Common Stock may therefore be less likely to experience the temporary increase in stock price that often accompanies an attempted take-over, merger, or open-ending. See “Anti-Takeover and Other Provisions in the Articles of Incorporation” and “Risks—Anti-Takeover Provisions.” 23 SUMMARY OF FUND EXPENSES The table below and the expenses shown assume that the Fund utilizes leverage through the use of Financial Leverage Instruments in an amount equal to approximately 25% of the Fund’s total assets (after their issuance), and show Fund expenses as a percentage of net assets attributable to Common Stock.Footnote4 to the table also shows Fund expenses as a percentage of net assets attributable to Common Stock, but assumes that no leverage is utilized by the Fund (such as will be the case prior to the Fund’s currently expected use of Financial Leverage Instruments). Stockholder Transaction Expenses Sales Load (as a percentage of offering price) 4.50% Expenses Borne by the Fund (1)(2) []% Distribution Reinvestment Plan Fees(3) None Percentage of Net Assets Attributable to Common Stock (assumes Financial Leverage Instruments are used)(4) Annual Expenses Management Fees []% Interest Payments on Borrowed Funds []% Other Expenses []% Total Annual Expenses []% (1)NB Management has agreed to pay organizational expenses and offering costs of the Common Stock of the Fund (other than the sales load) that exceed $0.04 per share of Common Stock ([]% of the Common Stock offering price). (2)If the Fund uses Financial Leverage Instruments, costs associated with the use of those Financial Leverage Instruments, estimated to be approximately []% of the total amount of the Financial Leverage Instruments, will be borne immediately by Common Stockholders and will result in the reduction of the net asset value of the Common Stock. Assuming the use of Financial Leverage Instruments in an amount equal to 25% of the Fund’s total assets (after their issuance) these offering costs are estimated to be approximately $[] or $0.[] per share of Common Stock (0.[]% of the Common Stock offering price). (3)You will pay brokerage charges if you direct the Plan Agent to sell your Common Stock held in a distribution reinvestment account. See “Distribution Reinvestment Plan.” (4)The table presented in this footnote estimates what the Fund’s annual expenses would be, stated as percentages of the Fund’s net assets attributable to Common Stock but, unlike the table above, assumes that the Fund does not utilize any form of leverage, as would be the case, for instance, prior to the Fund’s currently expected use of Financial Leverage Instruments. In accordance with these assumptions, the Fund’s expenses would be estimated as follows: 24 Percentage of Net Assets Attributable to Common Stock (assumes no Financial Leverage Instruments are used) Annual Expenses Management Fees []% Interest Payments on Borrowed Funds None Other Expenses []% Total Annual Expenses []% The purpose of the table above and the example below is to help you understand the fees and expenses that you, as a Common Stockholder, would bear directly or indirectly. The Other Expenses shown in the table and related footnotes are based on estimated amounts for the Fund’s first year of operations unless otherwise indicated and assume that the Fund issues approximately [] million shares of Common Stock. If the Fund issues fewer shares of Common Stock, all other things being equal, these expenses would increase. See “Management of the Fund” and “Distribution Reinvestment Plan.” Example: As required by SEC regulations, the following example illustrates the expenses (including the sales load of $45, estimated expenses of this offering of $[_] and the estimated costs associated with the use of Financial Leverage Instruments of $[_] assuming Financial Leverage Instruments are used representing 25% of the Fund’s total assets (after issuance)) that you would pay on a $1,000 investment in Common Stock, assuming (1) Total Annual Expenses of []% of net assets attributable to Common Stock and (2)a 5% annual return:(1) Cumulative Expenses Paid for a Period of: 1 Year(2) 3 Years 5 Years 10 Years An investor would pay the following expenses on a $1,000 investment, assuming a 5% annual return throughout the periods $[] $[] $[] $[] The example assumes that the estimated Other Expenses set forth in the Annual Expenses table are accurate and that all dividends and distributions are reinvested at net asset value. The example should not be considered a representation of future expenses or returns. Actual expenses may be higher or lower than those assumed. Moreover, the Fund’s actual rate of return may be higher or lower than the hypothetical 5% return shown in the example. For purposes of this table, year 1 is assumed to be from commencement of operations through [], 2011. 25 THE FUND The Fund is a newly organized, diversified, closed-end management investment company registered under the 1940 Act. The Fund was organized as a corporation on January 20, 2011 pursuant to Articles of Incorporation governed by the laws of the State of Maryland. As a newly organized entity, the Fund has no operating history or history of public trading. Its principal office is located at 605 Third Avenue, Second Floor, New York, New York 10158-0180, and its telephone number is 877-461-1899. USE OF PROCEEDS The net proceeds of the offering of Common Stock will be approximately $[] ($[] if the Underwriters exercise the over-allotment option in full) after payment of the estimated offering costs. The Fund will pay all of its organizational expenses and Common Stock offering costs (other than the sales load) up to $0.04 per share of Common Stock, and NB Management has agreed to pay all of the Fund’s organizational expenses and Common Stock offering costs (other than sales load) that exceed $0.04 per share of Common Stock.The Fund will invest the net proceeds of the offering in accordance with its investment objective and policies as stated below. It is currently anticipated that the Fund will be able to invest substantially all of the net proceeds in accordance with its investment objective and policies within three months after the completion of the offering.Pending such investment, it is anticipated that the proceeds will be invested in U.S. government securities or high-quality, short-term money market instruments, including shares of money market funds. THE FUND’S INVESTMENTS Investment Objective The Fund’s investment objective is high current income consistent with capital preservation.There can be no assurance that the Fund will achieve its investment objective.The investment objective and, unless otherwise specified, the investment policies and limitations of the Fund are not fundamental.Any investment objective, policy or limitation that is not fundamental may be changed by the Board of Directors of the Fund without stockholder approval. Investment Strategies and Parameters of the Fund’s Portfolio Under normal market conditions, the Fund will invest in secured and unsecured floating and fixed rate loans and bonds. The Fund will invest primarily in floating rate instruments of U.S. and non-U.S. issuers, including: senior secured loans and second lien or other subordinated or unsecured loans or debt issued by banks and other issuers; corporate bonds; and fixed rate securities of U.S. and non-U.S. issuers.Under normal market conditions, a substantial portion of the Fund’s assets will consist of below investment grade debt securities and loans – i.e., rated Ba/BB or lower by a rating agency or, if unrated by a rating agency, determined by the Manager to be of comparable quality. 26 Portfolio Composition High-yield Debt Securities.High-yield debt securities are debt securities rated below investment grade (BB/Ba or the equivalent) or unrated debt securities deemed by the Manager to be of comparable quality.These securities typically offer investors higher yields than other debt securities.The higher yields are justified by the weaker credit profiles of high-yield issuers as compared to investment grade issuers.Below investment grade quality debt securities are commonly referred to as “junk bonds.”Securities that are below investment grade quality are regarded as having predominately speculative characteristics with respect to capacity to pay interest and repay principal.The issuers of these securities may be more susceptible to real or perceived adverse economic and competitive industry conditions than investment grade issuers. Such issues may be in default or there may be present elements of danger with respect to principal or interest.In the event that one rating agency assigns an investment grade rating and another rating agency assigns a below investment grade rating to the same security, the Manager will determine which rating it considers more appropriate and categorize the security accordingly.For a description of security ratings, see Appendix B of the Statement of Additional Information. High-yield debt securities include debt obligations of all types issued by U.S and non-U.S. corporate and governmental issuers, including bonds, debentures, direct debt instruments and notes, and preferred stocks that have priority over any other class of stock of the issuer as to the distribution of assets or the payment of dividends. A high-yield debt security itself may be convertible into or exchangeable for equity securities, or it may carry with it the right to acquire equity securities evidenced by warrants attached to the debt security or acquired as part of a unit with the debt security.The high-yield debt securities in which the Fund will invest may have fixed or variable principal payments and all types of interest rate and dividend payment and reset terms, including fixed rate, adjustable rate, zero coupon, contingent, deferred, pay-in-kind and auction rate features.The Fund will invest in high-yield debt securities of a broad range of issuers and industries. Corporate Debt Securities.Corporate debt securities are debt obligations issued by corporations and may include high-yield debt securities.Corporate debt securities may be either secured or unsecured. Collateral used for secured debt includes, but is not limited to, real property, machinery, equipment, accounts receivable, stocks, bonds or notes.If a debt security is unsecured, it is known as a debenture.Holders of debt securities, as creditors, have a prior legal claim over common and preferred stockholders as to both income and assets of the corporation for the principal and interest due to them and may have a prior claim over other creditors if liens or mortgages are involved.Interest on corporate debt securities may be fixed or floating, or the debt securities may be zero coupons.Interest on corporate debt securities is typically paid semi-annually and is fully taxable as ordinary income to the bondholder.Corporate debt securities contain elements of both interest-rate risk and credit risk. Corporate debt securities usually yield more than government or agency debt securities due to the presence of credit risk. Direct Debt Instruments.Direct debt includes interests in Bank Loans, notes and other interests in amounts owed to financial institutions by borrowers, such as companies and governments. The direct debt instruments in which the Fund may invest may be rated below 27 investment grade or, if unrated by either of those entities, considered by the Manager to be of comparable quality. Direct debt determined to be below investment grade will be included in the Fund’s calculation of its investments in high yield debt securities. Direct debt instruments are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. Senior Loans. Senior, secured floating and fixed rate loans (“Senior Loans”) hold the most senior position in the capital structure of the borrower, are secured with specific collateral and have a claim on the assets and/or stock of the borrower that is senior to that held by unsecured creditors, subordinated debt holders and stockholders of the borrower. The proceeds of Senior Loans primarily are used to refinance existing debt and for acquisitions, dividends, leveraged buyouts, and general corporate purposes. Senior Loans may have rates of interest which are determined daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium or credit spread. As a result, as short-term interest rates increase, interest payable to the Fund from its investments in Senior Loans should increase, and as short-term interest rates decrease, interest payable to the Fund from its investments in Senior Loans should decrease. Longer interest rate reset periods generally increase fluctuations in the Fund's net asset value as a result of changes in market interest rates. These base lending rates are primarily LIBOR and secondarily the prime rate offered by one or more major U.S. banks and the certificate of deposit rate or other base lending rates used by commercial lenders. Senior Loans are subject to the risk of non-payment of scheduled interest or principal. Such non-payment would result in a reduction of income to the Fund, a reduction in the value of the investment and a potential decrease in the net asset value of the Fund. There can be no assurance that the liquidation of any collateral securing a Senior Loan would satisfy the borrower's obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. In the event of bankruptcy or insolvency of a borrower, the Fund could experience delays or limitations with respect to its ability to realize the benefits of the collateral securing a Senior Loan. The collateral securing a Senior Loan may lose all or substantially all of its value in the event of the bankruptcy or insolvency of a borrower. Some Senior Loans are subject to the risk that a court, pursuant to fraudulent conveyance or other similar laws, could subordinate such Senior Loans to presently existing or future indebtedness of the borrower or take other action detrimental to the holders of Senior Loans including, in certain circumstances, invalidating such Senior Loans or causing interest previously paid to be refunded to the borrower. If interest were required to be refunded, it could negatively affect the Fund's performance. Senior Loans may not be rated by a rating agency. The amount of public information available with respect to Senior Loans will generally be less extensive than that available for registered or exchange-listed securities. In evaluating the creditworthiness of borrowers, the Manager will consider, and may rely in part, on analyses performed by others. To the extent that they are rated by a rating agency, many of the Senior Loans in which the Fund will invest will have been assigned below 28 investment grade ratings by independent rating agencies. In the event Senior Loans are not rated, they are likely to be the equivalent of below investment grade quality. The Manager does not view ratings as the determinative factor in their investment decisions and rely more upon their credit analysis abilities than upon ratings. Senior Loans are not registered with the SEC, or any state securities commission, and are not listed on any national securities exchange. There is less readily available or reliable information about most Senior Loans than is the case for many other types of securities, including securities issued in transactions registered under the Securities Act or registered under the Exchange Act. No active trading market may exist for some Senior Loans, and some loans may be subject to restrictions on resale. A secondary market may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods, which may impair the ability to realize full value and thus cause a material decline in the Fund's net asset value. In addition, the Fund may not be able to readily dispose of its Senior Loans at prices that approximate those at which the Fund could sell such loans if they were more widely-traded and, as a result of such illiquidity, the Fund may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations. During periods of limited supply and liquidity of Senior Loans, the Fund's yield may be lower. See "Risks—Illiquidity Risk," "Risks—Risk of Direct Debt Instruments," and “Risks—Risks of Bank Loans, Loan Assignments, and Loan Participations.” The floating or variable rate feature of certain Senior Loans is a significant difference from typical debt investments that carry significant interest rate risk. The Fund can normally be expected to have less significant interest rate-related fluctuations in its net asset value per share than investment companies investing primarily in debt securities (other than money market funds and some short term bond funds). When interest rates decline, the value of a debt portfolio can normally be expected to rise. Conversely, when interest rates rise, the value of a debt portfolio can normally be expected to decline. Although the income available to the Fund will vary, the Manager expects the Fund's policy of acquiring interests in floating rate Senior Loans may minimize fluctuations in net asset value of the Fund resulting from changes in market interest rates. However, because floating or variable rates on Senior Loans only reset periodically, changes in prevailing interest rates can be expected to cause some fluctuations in the Fund's net asset value. Similarly, a sudden and significant increase in market interest rates may cause a decline in the Fund's net asset value. Other factors (including, but not limited to, rating downgrades, credit deterioration, a large downward movement in stock prices, a disparity in supply and demand of certain securities or market conditions that reduce liquidity) can reduce the value of Senior Loans and other debt obligations, impairing the Fund's net asset value. The Fund may purchase and retain in its portfolio Senior Loans where the borrower has experienced, or may be perceived to be likely to experience, credit problems, including involvement in or recent emergence from bankruptcy court proceedings or other forms of debt restructuring. Such investments may provide opportunities for enhanced income as well as capital appreciation, although they also will 29 be subject to greater risk of loss. At times, in connection with the restructuring of a Senior Loan either outside of bankruptcy court or in the context of bankruptcy court proceedings, the Fund may determine or be required to accept equity securities or junior credit securities in exchange for all or a portion of a Senior Loan. Direct Assignments.The Fund may purchase Senior Loans on a direct assignment basis. If the Fund purchases a Senior Loan on direct assignment, it typically succeeds to all the rights and obligations under the loan agreement of the assigning lender and becomes a lender under the loan agreement with the same rights and obligations as the assigning lender. Investments in Senior Loans on a direct assignment basis may involve additional risks to the Fund. For example, if such loan is foreclosed, the Fund could become part owner of any collateral, and would bear the costs and liabilities associated with owning and disposing of the collateral. Loan Participations.The Fund may also purchase, without limitation, participations in Senior Loans. The participation by the Fund in a lender's portion of a Senior Loan typically will result in the Fund having a contractual relationship only with such lender, not with the borrower. As a result, the Fund may have the right to receive payments of principal, interest and any fees to which it is entitled only from the lender selling the participation and only upon receipt by such lender of payments from the borrower. Such indebtedness may be secured or unsecured. Loan participations typically represent direct participations in a loan to a borrower, and generally are offered by banks, other financial institutions or lending syndicates. The Fund may participate in such syndications, or can buy part of a loan, becoming a part lender. When purchasing loan participations, the Fund assumes the credit risk of both the borrower and the institution that sells the participation. The participation interests in which the Fund intends to invest may not be rated by any rating agency. The Manager may use an independent pricing service or prices provided by dealers to value loans and other credit securities at their market value. The Manager will use the fair value method to value Senior Loans or other securities if market quotations for them are not readily available or are deemed unreliable. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Pre-Funded Letter of Credit Loans.The Fund may purchase participations in prefunded letter of credit loans (a "prefunded L/C loan"). A prefunded L/C loan is a facility created by the borrower in conjunction with the agent bank as issuer of a loan, and the prefunded L/C loan is backed by letters of credit (each letter, an "L/C"). Each participant in a prefunded L/C loan (sometimes referred to as a funded letter of credit facility) fully funds its commitment amount to the agent bank for the facility. The funds are invested by the agent bank and held solely to satisfy a prefunded L/C loan lender's obligation to the agent bank under the facility. The funds paid by the lenders are invested by the agent bank in deposits that pay interest, usually approximating a benchmark rate, such as LIBOR, which goes to the borrower. Generally, the borrower, via the agent bank, pays the lenders an interest rate, equivalent to the fully drawn spread plus the benchmark 30 rate, usually LIBOR. The funds are returned to the lender upon termination of the prefunded L/C loan (and upon satisfaction of all obligations). Under the terms of the prefunded L/C loan agreement, a lender may sell and assign all or a portion of its interest in the loan to another lender so long as the other lender is eligible and agrees to the terms and conditions of the prefunded L/C loan agreement. When the borrower needs funds, it may draw against the prefunded L/C loan and the agent bank makes payment to the borrower by withdrawing some of the amount invested as deposits. Consequently, the lenders do not have to advance any additional funds at the time the borrower draws against the prefunded L/C loan facility. The prefunded L/C loan can be structured from the standpoint of the borrower as either (i) a revolving credit facility, where the borrower can reborrow, during the term of the loan, moneys it has paid back to the facility during the term of the loan, or (ii) a delayed draw term loan where the borrower may not reborrow moneys it has repaid to the facility during the term of the loan. When the Fund purchases a participation in a prefunded L/C loan, the proceeds of the purchase are deposited in a collateral account, which backs an L/C loan by the agent bank to the borrower to support trade or other financing. The Fund typically receives interest on the cash collateral account equal to LIBOR. In addition, the Fund may also receive a fee, typically similar to the spread paid on the borrower's institutional loan. Participations by the Fund in a prefunded L/C loan typically will result in the Fund having a contractual relationship only with the agent bank, not with the borrower. As a result, the Fund may have the right to receive interest, fees and any repayments, if any, to which it is entitled only from the agent bank selling the participation and only upon receipt by the agent bank of such payments from the borrower. In connection with purchasing the participation in a prefunded L/C loan, the Fund generally will have no right to enforce compliance by the borrower with the terms of the prefunded L/C loan. As a result, the Fund may assume the credit risk of both the borrower and the agent bank selling the participation in a prefunded L/C loan. In the event of the insolvency of the agent bank selling a participation in a prefunded L/C loan, the Fund may be treated as a general creditor of such agent bank. The agent bank will likely conduct its principal business activities in the banking, finance and financial services industries. Persons engaged in such industries may be more susceptible to, among other things, fluctuations in interest rates, changes in the Federal Reserve Open Market Committee's monetary policy, governmental regulations concerning such industries and concerning capital raising activities generally and fluctuations in the financial markets generally. Subordinated Loans. The Fund may invest in second lien or other subordinated or unsecured floating rate or fixed rate debt (“Subordinated Loans”), which have the same characteristics as Senior Loans except that such loans are subordinated in payment and/or lower in lien priority to first lien holders. In the event of default on a Subordinated Loan, the first priority lien holder has first claim to the underlying collateral of the loan. It is possible that no collateral value would remain for the second priority lien holder and therefore result in a loss of investment to the Fund. Because Subordinated Loans are subordinated and thus lower in priority of payment and/or in priority of lien to Senior 31 Loans, they are subject to the additional risk that the cash flow of the borrower and property securing the loan or debt, if any, may be insufficient to meet scheduled payments after giving effect to the senior secured obligations of the borrower. This risk is generally higher for subordinated unsecured loans or debt, which are not backed by a security interest in any specific collateral. Subordinated Loans generally have greater price volatility than Senior Loans and may be less liquid. Distressed and Defaulted Securities. The Fund may invest in the securities of financially distressed and bankrupt issuers, including debt obligations that are in covenant or payment default. Such investments generally trade significantly below par and are considered speculative. The repayment of defaulted obligations is subject to significant uncertainties. Defaulted obligations might be repaid only after lengthy workout or bankruptcy proceedings, during which the issuer might not make any interest or other payments. Typically such workout or bankruptcy proceedings result in only partial recovery of cash payments or an exchange of the defaulted obligation for other debt or equity securities of the issuer or its affiliates, which may in turn be illiquid or speculative. In addition to pre-existing outstanding debt obligations of issuers undergoing financial distress, the Fund may also invest in "debtor-in-possession" loans ("DIP Loans") newly issued in connection with "special situation" restructuring and refinancing transactions. DIP Loans are loans to a debtor-in-possession in a proceeding under the U.S. bankruptcy code that have been approved by the bankruptcy court. DIP Loans are typically fully secured by a lien on the debtor's otherwise unencumbered assets or secured by a junior lien on the debtor's encumbered assets (so long as the loan is fully secured based on the most recent current valuation or appraisal report of the debtor). DIP Loans are often required to close with certainty and in a rapid manner in order to satisfy existing creditors and to enable the issuer to emerge from bankruptcy or to avoid a bankruptcy proceeding. The Manager believes that DIP Loans can offer holders thereof the opportunity to achieve attractive rates of return relative to the risk assumed. Distressed and defaulted securities generally present the same risks as investment in below investment grade securities. However, in most cases, these risks are of a greater magnitude because of the uncertainties of investing in an issuer undergoing financial distress. As discussed above, an issuer of distressed securities may be in bankruptcy or undergoing some other form of financial restructuring. Interest and/or principle payments on distressed securities may be in default. Distressed securities present a risk of loss of principal value, including potentially a total loss of value. Distressed securities may be highly illiquid and the prices at which distressed securities may be sold may represent a substantial discount to what the Manager believes to be the ultimate value of such obligations. Asset-Backed Securities.The Fund may invest in asset-backed securities, including mortgage-backed securities. These securities entitle the holders to receive payments that depend primarily on the cash flow from, or market value of, a specified pool of financial assets, either fixed or revolving, that by their terms convert into cash within a finite time period, together with rights or other assets designed to assure the servicing or timely distribution of proceeds to holders of the asset-backed securities. The credit quality of these securities depends primarily upon the quality of the underlying assets and the level of credit support or enhancement provided. 32 The underlying financial assets (such as loans) may be subject to prepayments which shorten the securities’ weighted average maturity and may lower their return. If the credit support or enhancement is exhausted, losses or delays in payment may result if the required payments of principal and interest are not made. The value of these securities also may change because of changes in the market’s perception of the creditworthiness of the servicing agent for the pool, the originator of the pool, or the financial institution or fund providing the credit support or enhancement. CLOs.A CLO is a trust or other special purpose entity that is comprised of or collateralized by a pool of loans, including domestic and non-U.S. senior secured loans, senior unsecured loans and subordinate corporate loans, including loans that may be rated below investment grade or equivalent unrated loans.The loans generate cash flow that is allocated among one or more classes of securities (“tranches”) that vary in risk and yield.The most senior tranche has the best credit quality and the lowest yield compared to the other tranches.The equity tranche has the highest potential yield but also has the greatest risk, as it bears the bulk of defaults from the underlying loans and helps to protect the more senior tranches from risk of these defaults.However, despite the protection from the equity and other more junior tranches, more senior tranches can experience substantial losses due to actual defaults and decreased market value due to collateral default and disappearance of protecting tranches, market anticipation of defaults, as well as aversion to CLO securities as a class. Normally, CLOs are privately offered and sold and are not registered under state or federal securities laws.Therefore, investments in CLOs may be characterized by the Fund as illiquid securities; however, an active dealer market may exist for CLOs allowing a CLO to qualify for transactions pursuant to Rule 144A under the 1933 Act.CLOs normally charge management fees and administrative expenses, which are in addition to those of the Fund. U.S. Government Obligations. Obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities include bills, notes and bonds issued by the U.S. Treasury, as well as certain “stripped” or “zero coupon” U.S. Treasury obligations representing future interest or principal payments on U.S. Treasury notes or bonds. Stripped securities are sold at a discount to their “face value” and may exhibit greater price volatility than interest-bearing securities since investors receive no payment until maturity. Obligations of certain agencies and instrumentalities of the U.S. government are supported by the full faith and credit of the U.S. Treasury; others are supported by the right of the issuer to borrow from the U.S. Treasury; others are supported by the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, though issued by an instrumentality chartered by the U.S. government, are supported only by the credit of the instrumentality. The U.S. government may choose not to provide financial support to U.S. government-sponsored agencies or instrumentalities if it is not legally obligated to do so. Even where a security is backed by the full faith and credit of the U.S. Treasury, it does not guarantee the market price of that security, only the payment of principal and/or interest. If interest rates rise, debt security prices generally fall; if interest rates fall, these debt security prices generally rise.Debt securities with longer maturities generally offer higher yields than debt securities with shorter maturities assuming all other factors, including credit quality, are equal. For a given change in interest rates, the market prices of longer-maturity debt securities generally fluctuate more than the market prices of shorter-maturity debt securities. 33 This potential for a decline in prices of debt securities due to rising interest rates is referred to herein as “interest rate risk.” Zero Coupon Securities, Pay-in-Kind Securities and Discount Obligations.The Fund may invest in zero coupon securities, pay-in-kind securities and discount obligations.These securities are debt obligations that do not entitle the holder to any periodic payment of interest prior to maturity or that specify a future date when the securities begin to pay current interest. The Fund may also acquire certain debt securities at a discount.These discount obligations involve special risk considerations.Zero coupon securities are issued and traded at a significant discount from their face amount or par value.This discount varies depending on prevailing interest rates, the time remaining until cash payments begin, the liquidity of the security, and the perceived credit quality of the issuer. Zero coupon securities are redeemed at face value when they mature.The discount on zero coupon securities (“original issue discount” or “OID”) must be taken into income by the Fund as it accrues prior to the receipt of any actual payments.Pay-in-kind securities pay interest through the issuance of additional securities. Repurchase Agreements.The Fund may enter into repurchase agreements with broker-dealers, member banks of the Federal Reserve System and other financial institutions. Repurchase agreements are arrangements under which the Fund purchases securities and the seller agrees to repurchase the securities within a specific time and at a specific price. The repurchase price is generally higher than the Fund’s purchase price, with the difference being income to the Fund. Under policies adopted by the Board of Directors, the Manager reviews and monitors the creditworthiness of institutions that enter into repurchase agreements with the Fund. The counterparty’s obligation under a repurchase agreement are collateralized with U.S. Treasury or agency obligations with a market value of not less than 100% of the obligation, valued daily. Collateral is held by the Fund’s custodian for the benefit of the Fund. Repurchase agreements afford the Fund an opportunity to earn income on temporarily available cash at low risk. Reverse Repurchase Agreements.The Fund may enter into reverse repurchase agreement.In a reverse repurchase agreement, the Fund sells portfolio securities subject to its agreement to repurchase the securities at a later date for a fixed price reflecting a market rate of interest. Reverse repurchase agreements involve the risk that the market value of the securities acquired in connection with the reverse repurchase agreement may decline below the price of the securities the Fund has sold but is obligated to repurchase. Foreign Securities. The Fund may not invest more than 30% of the value of its total assets in securities of foreign issuers in industrialized countries other than the United States. • U.S. Dollar-Denominated Foreign Debt Securities.These are securities of foreign issuers (including corporations, banks, governments and quasi-governmental organizations) and foreign branches of U.S. banks, including negotiable CDs, bankers’ acceptances, and commercial paper.While investments in foreign securities are intended to reduce risk by providing further diversification, such investments involve sovereign and other risks, in addition to the credit and market risks normally associated with domestic securities.These additional risks include the possibility of adverse political and economic developments (including political instability, 34 nationalization, expropriation and confiscatory taxation) and the potentially adverse effects of unavailability of public information regarding issuers, less governmental supervision and regulation of financial markets, reduced liquidity of certain financial markets, and the lack of uniform accounting, auditing, and financial reporting standards or the application of standards that are different or less stringent than those applied in the United States.It may be difficult to invoke legal process or to enforce contractual obligations abroad. • Foreign Currency-Denominated Securities. Foreign currency-denominated securities are denominated in or indexed to foreign currencies, including (1)CDs (including similar time deposits), commercial paper, and bankers’ acceptances issued by foreign banks, (2)obligations of other corporations, and (3)obligations of foreign governments, their subdivisions, agencies, and instrumentalities, international agencies, and supranational entities. Investing in foreign currency-denominated securities involves the special risks associated with investing in non-U.S. issuers, as described in the preceding section, and the additional risks of (a)adverse changes in foreign exchange rates and (b) adverse changes in investment or exchange control regulations (which could prevent cash from being brought back to the United States).Additionally, dividends and interest payable on foreign securities (and gains realized on disposition thereof) may be subject to foreign taxes, including taxes withheld from those payments. Foreign securities often trade with less frequency and in less volume than domestic securities and therefore may exhibit greater price volatility.Additional costs associated with an investment in foreign securities may include higher custodial fees than apply to domestic custody arrangements and transaction costs of foreign currency conversions. Foreign markets also have different clearance and settlement procedures.In certain markets, there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct such transactions. Delays in settlement could result in temporary periods when a portion of the assets of the Fund are uninvested and no return is earned thereon.The inability of the Fund to make intended security purchases due to settlement problems could cause the Fund to miss attractive investment opportunities.Inability to dispose of portfolio securities due to settlement problems could result in losses to the Fund due to subsequent declines in value of the securities or, if the Fund has entered into a contract to sell the securities, could result in possible liability to the purchaser. Interest rates prevailing in other countries may affect the prices of foreign securities and exchange rates for foreign currencies.Local factors, including the strength of the local economy, the demand for borrowing, the government’s fiscal and monetary policies, and the international balance of payments, often affect interest rates in other countries.Individual foreign economies may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, and balance of payments position. American Depositary Receipts.ADRs (sponsored or unsponsored) are receipts typically issued by a U.S. bank or trust company evidencing its ownership of the underlying foreign securities.Most ADRs are denominated in U.S. dollars and are traded on a U.S. stock exchange. Issuers of the securities underlying sponsored ADRs, but not unsponsored ADRs, are contractually obligated to disclose material information in the United States.Therefore, the 35 market value of unsponsored ADRs is less likely to reflect the effect of such information.If the underlying security is denominated in a foreign currency, investment in the ADR is subject to the risk of fluctuations in the exchange rate, even though the ADR is denominated in U.S. dollars. Illiquid Securities.The Fund may invest in illiquid securities (i.e., securities that at the time of purchase by the Fund are not readily marketable), which include, but are not limited to, restricted securities (securities the disposition of which is restricted under the federal securities laws), securities that may be resold only pursuant to Rule144A under the Securities Act of 1933, as amended (the “Securities Act”), and that are not deemed to be liquid, and repurchase agreements with maturities in excess of seven days. The Board of Directors has the authority to determine, to the extent permissible under the federal securities laws, which securities are liquid or illiquid. The Board of Directors has delegated to the Manager the day-to-day determination of the illiquidity of certain securities held by the Fund, although it has retained oversight of such determinations. Although no definitive liquidity criteria are used, the Board of Directors has directed the Manager to look for such factors as the nature of the market for a security (including the institutional private resale market); the frequency of trades and quotes for the security; the number of dealers willing to purchase or sell the security; the amount of time normally needed to dispose of the security; and other permissible relevant factors. Restricted securities may be sold only in privately negotiated transactions or in a public offering with respect to which a registration statement is in effect under the Securities Act. Where registration is required, the Fund may be obligated to pay all or part of the registration expenses and a considerable period may elapse between the time of the decision to sell and the time the Fund may be permitted to sell a security under an effective registration statement. If, during such a period, adverse market conditions were to develop, the Fund might obtain a less favorable price than that which prevailed when it decided to sell. Illiquid securities will be priced at fair value as determined in good faith by the Manager acting pursuant to procedures adopted by the Board of Directors. Valuing illiquid securities typically requires greater judgment than valuing securities for which there is an active trading market. See “Net Asset Value.” If, through the appreciation of illiquid securities or the depreciation of liquid securities, the Fund is in a position where a substantial portion of the value of its total assets are invested in illiquid securities, including restricted securities that are not readily marketable, the Fund will take steps the Manager deems advisable, if any, to protect liquidity. As discussed below under “Interest Rate Transactions,” the Fund currently intends to segregate cash or liquid securities with its custodian having a value at least equal to the Fund’s net payment obligations under any interest rate swap transaction, marked to market daily. The Fund will not treat such amounts as illiquid. Common Equity Securities, Preferred Equity Securities and Convertible Securities. The Fund may invest in common equity securities, preferred equity securities and convertible securities. 36 • Common Equity Securities. Common equity securities are shares of a corporation or other entity that entitle the holder to a pro rata share of the profits of the corporation, if any, without preference over any other class of securities, including such entity’s debt securities, preferred stock and other senior equity securities. Common equity securities usually carry with them the right to vote and frequently an exclusive right to do so. • Preferred Equity Securities. Preferred equity securities generally have a preference as to dividends and liquidation over an issuer’s common equity securities but rank junior to debt securities in an issuer’s capital structure. Unlike interest payments on debt securities, dividends on preferred equity securities are payable only if declared by the issuer’s board of directors. Preferred equity securities also may be subject to optional or mandatory redemption provisions. Preferred equity securities in which the Fund invests generally have no voting rights or their voting rights are limited to certain extraordinary transactions or events. • Convertible Securities. A convertible security is a bond, debenture, note, preferred stock, warrant or other security that may be converted into or exchanged for a prescribed amount of common stock or other security of the same or a different issuer or into cash within a particular period of time at a specified price or formula. A convertible security generally entitles the holder to receive interest paid or accrued on debt securities or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Before conversion, convertible securities generally have characteristics similar to both debt and equity securities. The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuations in the market value of the underlying securities. Convertible securities ordinarily provide a stream of income with generally higher yields than those of common stock of the same or similar issuers. Convertible securities generally rank senior to common stock in a corporation’s capital structure but are usually subordinated to comparable non-convertible securities. Convertible securities generally do not participate directly in any dividend increases or decreases of the underlying securities, although the market prices of convertible securities may be affected by any dividend changes or other changes in the underlying securities. The relative investment in common stock, preferred stock and convertible securities are subject to market conditions at the time of such initial investment, the current market prices of such securities and the Manager’s views on the marketplace for such securities. The Fund’s portfolio composition can be expected to vary over time based on the Manager’s assessment of market conditions. Cash Positions.In anticipation of or in response to adverse market conditions, for cash management purposes, during a reasonable start-up period following the completion of this offering and any offering of involving Financial Leverage Instruments, or for defensive purposes, the Fund may temporarily hold all or a portion of its assets in cash, money market instruments, shares of money market funds that are managed by the Manager or bonds or other debt securities. Doing so may help the Fund avoid losses but may mean lost opportunities for the Fund to achieve its investment objective. A reasonable start-up period following any offering would not be expected to exceed three months. 37 Money market instruments in which the Fund may invest its cash reserves will generally consist of obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities, repurchase agreements collateralized by such obligations, commercial paper and shares of money market funds, including money market funds. To the extent the Fund purchases shares of a money market fund, the Fund will indirectly bear its proportionate share of the advisory fees and other operating expenses of such fund. Portfolio Turnover The Fund may engage in active and frequent trading when considered appropriate by the Manager, which may cause the Fund to have a high portfolio turnover rate.This may result in increased transaction costs and realized capital gains.There are no limits on the rate of portfolio turnover, and investments may be sold without regard to the length of time held when, in the opinion of the Manager, investment considerations warrant such action. A higher turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund, which would reduce the amount of income available for distributions or interest payments. High portfolio turnover may result in the Fund’s realization of net short-term capital gains that, when distributed to stockholders, will be taxable as ordinary income. See “Tax Matters.” The Manager’s Approach to Securities Selection ● Independent Credit Analysis.Before a security becomes a portfolio holding, it is subjected to an independent credit analysis by the Fund’s portfolio management group. The portfolio management group seeks to manage default risk and volatility in the high-yield market. The portfolio management group may change its focus with respect to credit quality and maturity criteria from time to time as it deems appropriate.Other characteristics they look for include: companies with a strong operating history; stable or growing cash flows; a management team committed to reducing leverage; and a solid asset base. ● A Bottom-Up Approach to Portfolio Construction.After narrowing the universe of high-yield securities to potential investments that meet its credit quality and maturity criteria, the group uses a bottom-up fundamental analysis approach to select Fund holdings. In seeking to identify investments, they conduct a relative value analysis of issuers, emphasizing security selection and top-down sector management. Overall portfolio structure and risk exposure are controlled through diversification and portfolio analysis. The portfolio will be broadly invested in a large number of issuers and industries. ● Risk Management And Sell Discipline.The portfolio management group also tracks the portfolio’s performance and portfolio statistics relative to the applicable benchmark indexes on a daily basis. By constantly monitoring its performance, they can determine if it is performing as expected. Each security in the portfolio is also monitored on a daily basis. The portfolio management group does not hesitate to sell when company, credit or market conditions warrant such action, but the group is not obligated to sell securities under any particular circumstances. 38 Fundamental Investment Policies The Fund has adopted certain fundamental investment policies designed to limit investment risk. These fundamental limitations may not be changed without the approval of the holders of a majority of the outstanding Common Stock and, if issued, preferred stock voting as a single class, as well as by the vote of a majority of the outstanding preferred stock tabulated separately. A “majority of the outstanding” shares means (i)67% or more of the shares present at a meeting, if the holders of more than 50% of the shares are present or represented by proxy, or (ii)more than 50% of the shares, whichever of (i) or (ii) is less. See “Investment Objective, Policies and Limitations” and “Investment Strategies, Techniques and Risks” in the Statement of Additional Information for a complete list of the fundamental and non-fundamental investment policies of the Fund. See “Description of Shares—Preferred Stock—Voting Rights” and the Statement of Additional Information under “Description of Shares—Preferred Stock—Voting Rights” for additional information with respect to the voting rights of holders of preferred stock. The Fund may become subject to guidelines that are more limiting than the fundamental investment policies referenced above in order to obtain and maintain ratings from a rating agency in connection with the Fund’s utilization of leverage. The Fund does not anticipate that such guidelines would have a material adverse effect on the Fund’s Common Stockholders or the Fund’s ability to achieve its investment objective. USE OF LEVERAGE Subject to market conditions and other factors, as soon as practicable after the completion of the offering of the Common Stock, the Fund currently intends to use Financial Leverage Instruments to obtain leverage representing approximately [25%] of the Fund’s capital immediately after their issuance; however, the Fund reserves the right to use leverage to the extent permitted by the 1940 Act. The Financial Leverage Instruments will have complete priority upon distribution of assets over the Common Stock.The issuance of Financial Leverage Instruments will leverage the Common Stock. Leverage involves special risks, and there is no assurance that the Fund’s leveraging strategies will be successful.The timing and other terms of the offering of Financial Leverage Instruments will be determined by the Fund’s Board of Directors.If the Fund uses Financial Leverage Instruments, costs of that offering will effectively be borne by Common Stockholders and result in a reduction of the paid-in capital attributable to the Common Stock.See “Summary of Fund Expenses” above. The Fund expects to invest the net proceeds of any Financial Leverage Instruments used in accordance with the investment program described in this Prospectus. The Fund expects that fees and expenses (including any interest or distribution expenses) of any Financial Leverage Instruments used to be lower than the yields on the additional debt securities that the Fund would purchase with the proceeds of the leverage. So long as the net rate of return on the Fund’s investments purchased with the proceeds of the leverage exceeds the fees and expenses payable on the Financial Leverage Instruments, the leverage will allow Common Stockholders to receive a higher current rate of return than if the Fund were not leveraged. If not, however, the use of Financial Leverage Instruments could reduce the distribution yields and returns to Common Stockholders. In the latter case, the Fund may nevertheless determine to 39 maintain its leveraged position if it expects that the long-term benefits to the Common Stockholders of maintaining the leveraged position will outweigh the current reduced return. Changes in the value of the Fund’s portfolio (including investments bought with the proceeds of the leverage) will be borne entirely by the Common Stockholders. If there is a net decrease (or increase) in the value of the Fund’s investment portfolio, the leverage will decrease (or increase) the net asset value per share of Common Stock to a greater extent than if the Fund were not leveraged.During periods in which the Fund is using leverage, the fees paid to NB Management will be higher than if the Fund did not use leverage because the fees paid will be calculated on the basis of the Fund’s Managed Assets, which include the proceeds from the use of Financial Leverage Instruments.Therefore, NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders.The Fund will pay, and the Common Stockholders will bear, any costs and expenses relating to the issuance and maintenance of any Financial Leverage Instruments. Under the 1940 Act, the Fund is not permitted to issue preferred stock unless immediately after such issuance the value of the Fund’s capital is at least 200% of the liquidation value of the outstanding preferred stock plus the aggregate amount of any senior securities of the Fund representing indebtedness (i.e., such liquidation value plus the aggregate amount of senior securities representing indebtedness may not exceed 50% of the Fund’s capital). In addition, the Fund is not permitted to declare any cash dividend or other distribution on its Common Stock unless, at the time of such declaration, the value of the Fund’s capital satisfies the above-referenced 200% coverage requirement. If preferred stock is issued, the Fund intends, to the extent possible, to purchase or redeem preferred stock from time to time to the extent necessary in order to maintain coverage of at least 200%. If the Fund has preferred stock outstanding, two of the Fund’s Directors will be designated for election by the preferred stockholders, voting separately as a class. The remaining Directors of the Fund will be elected by Common Stockholders and preferred stockholders voting together as a single class. In the event the Fund failed to pay distributions on preferred stock for two consecutive years, preferred stockholders would be entitled to elect a majority of the Directors of the Fund. For purposes of this Prospectus, the Fund’s “capital” means the total assets of the Fund less all liabilities and indebtedness not representing preferred stock or other senior securities. The liquidation preference of the preferred stock is not a liability or permanent equity. Under the 1940 Act, the Fund generally is not permitted to issue notes, borrow money or issue other debt securities, unless immediately after such issuance the value of the Fund’s total assets less liabilities other than the principal amount represented by the notes, borrowing or other debt securities is at least 300% of such principal amount. In addition, the Fund is not permitted to declare any cash dividend or other distribution on the Common Stock unless, at the time of such declaration, the value of the Fund’s total assets, less liabilities other than the principal amount represented by notes, borrowings or other debt securities is at least 300% of such principal amount after deducting the amount of such dividend or other distribution. If the Fund issues notes, borrows money or issues other debt securities, the Fund intends, to the extent possible, to prepay all or a portion of the principal amount of any outstanding notes, borrowings or other debt securities to the extent necessary to maintain the required asset coverage. Failure to maintain 40 certain asset coverage requirements could result in an event of default and entitle the debt holders to elect a majority of the Board of Directors. If the Fund uses Financial Leverage Instruments and one or more rating agencies issue ratings for the Financial Leverage Instruments, the Fund may be subject to certain restrictions imposed by guidelines of those agencies. These guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed on the Fund by the 1940 Act. It is not anticipated that these covenants or guidelines will impede the Manager from managing the Fund’s portfolio in accordance with the Fund’s investment objective and policies. However, to the extent that the Fund believes that the covenants and guidelines required by these agencies would impede its ability to meet its investment objective, or if the Fund is unable to obtain a rating on Financial Leverage Instruments, the Fund may not use Financial Leverage Instruments. If the Fund borrows money, it may be subject to certain restrictions imposed by the lender. These restrictions may impose asset coverage or portfolio composition requirements that are more stringent than those imposed on the Fund by the 1940 Act. It is not anticipated that these restrictions would impede the Manager from managing the Fund’s portfolio in accordance with the Fund’s investment objective and policies. During the time in which the Fund is utilizing leverage, the amount of the fees paid to NB Management for investment advisory and management services will be higher than if the Fund did not utilize leverage because the fees paid will be calculated based on the Fund’s Managed Assets. Because fees and expenses of Financial Leverage Instruments would be paid by the Fund at a specified rate, only the Fund’s Common Stockholders would bear the Fund’s fees and expenses. Unless and until the Fund utilizes leverage, the Common Stock will not be leveraged and this section will not apply. Effects of Leverage Assuming (1) that the proceeds from leverage will represent in the aggregate approximately 25% of the Fund’s total assets after the issuance of such leverage, and (2) the Fund will pay fees and expenses (including distributions or interest payments) with respect to such leverage at an annual average rate of []%, then the incremental income generated by the Fund’s portfolio (net of estimated expenses, including expenses related to the leverage) must exceed approximately []% to cover such fees and expenses specifically related to the leverage. Of course, these numbers are merely estimates, used for illustration. Actual fees and expenses of leverage may vary frequently and may be significantly higher or lower than the rate estimated above. The following table is furnished pursuant to requirements of the SEC. It is designed to illustrate the effect of leverage on Common Stock total return, assuming investment portfolio total returns (comprised of income, net expenses and changes in the value of investments held in the Fund’s portfolio) of –10%, –5%, 0%, 5% and 10%. These assumed investment portfolio returns are hypothetical figures and are not necessarily indicative of what the Fund’s investment 41 portfolio returns will be. The table further reflects the issuance of leverage representing approximately 25% of the Fund’s total assets after such issuance, and the Fund’s currently projected rate of fees and expenses (including distributions or interest payments) with respect to such leverage at an annual average rate of []%.See “Risks.”The table does not reflect any offering costs of Common Stock or Financial Leverage Instruments. Assumed Portfolio Total Return (10.00%) (5.00%) 0.00% 5.00% 10.00% Common Stock Total Return ([]%) ([]%) ([]%) []% []% Common Stock total return is composed of two elements—the Common Stock distributions paid by the Fund (the amount of which is largely determined by the Fund’s net investment income after paying the carrying cost of leverage) and realized and unrealized gains or losses on the value of the securities the Fund owns. As required by SEC rules, the table assumes that the Fund is more likely to suffer capital loss than to enjoy capital appreciation. Other Forms of Leverage In addition to the use of Financial Leverage Instruments, the Fund may use a variety of additional strategies to add leverage to the portfolio. These include, among others, certain derivative transactions, covered reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions.To the extent the Fund “covers” its obligations under these transactions (i.e., the Fund segregates liquid assets at least equal in amount to its obligations under the instruments, or enters into offsetting transactions or owns positions covering its obligations), such transactions should not be treated as borrowings under the 1940 Act.However, these transactions, even if covered, may have rise to a form of leverage and may create risks similar to using Financial Leverage Instruments. By adding additional leverage, these strategies have the potential to increase returns to Common Stockholders, but also involve additional risks. Additional leverage will increase the volatility of the Fund’s investment portfolio and could result in larger losses than if the strategies were not used. The Fund also may borrow money in order to repurchase its shares or as a temporary measure for extraordinary or emergency purposes, including for the payment of distributions or the settlement of securities transactions which otherwise might require untimely dispositions of Fund securities. INTEREST RATE TRANSACTIONS The Fund may, but is not required to, enter into interest rate transactions, including those described below, to hedge against interest rate risks inherent in its underlying investments and capital structure. Swaps and Caps In connection with the Fund’s anticipated use of leverage, the Fund may enter into interest rate swap or cap transactions. Interest rate swaps involve the Fund’s agreement with the 42 swap counterparty to pay a fixed-rate payment in exchange for the counterparty’s paying the Fund a variable-rate payment that is intended to approximate all or a portion of the Fund’s variable-rate payment obligation on the Fund’s leverage. The payment obligation would be based on the notional amount of the swap. Interest rate caps require the Fund to pay a premium to the cap counterparty and would entitle it, to the extent that a specified variable-rate index exceeds a predetermined fixed rate, to receive payment from the counterparty of the difference based on the notional amount. The Fund would use interest rate swaps or caps with the intent to eliminate the risk that an increase in short-term interest rates could have on Common Stock net earnings, including as a result of leverage. The Fund will usually enter into interest rate swaps or caps on a net basis; that is, the two payment streams will be netted out in a cash settlement on the payment date or dates specified in the instrument, with the Fund receiving or paying, as the case may be, only the net amount of the two payments. The Fund intends to segregate cash or liquid securities having a value at least equal to the Fund’s net payment obligations under any interest rate swap or cap transaction, marked to market daily. The Fund will not treat such amounts as illiquid. The use of interest rate swaps and caps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio security transactions. Depending on the state of interest rates in general, the Fund’s use of interest rate instruments could enhance or harm the overall performance of the Common Stock. To the extent that there is a decline in interest rates, the net amount receivable by the Fund under the interest rate swap or cap could decline and thus could result in a decline in the net asset value of the Common Stock. In addition, if short-term interest rates are lower than the Fund’s fixed rate of payment on the interest rate swap, the swap will reduce Common Stock net earnings if the Fund must make net payments to the counterparty. If, on the other hand, short-term interest rates are higher than the fixed rate of payment on the interest rate swap, the swap will enhance Common Stock net earnings if the Fund receives net payments from the counterparty. Buying interest rate caps could enhance the performance of the Common Stock by limiting the Fund’s leverage expense during the terms of the cap. Buying interest rate caps could also decrease the net earnings of the Common Stock if the premium paid by the Fund to the counterparty exceeds the additional cost of the leverage that the Fund would have been required to pay had it not entered into the cap agreement. The Fund has no current intention of entering into interest rate swaps or caps other than as described in this Prospectus. The Fund will monitor any interest rate swap or cap transactions with a view to ensuring that it remains in compliance with all applicable tax requirements. Interest rate swaps and caps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that the Fund is contractually obligated to make. If the counterparty defaults, the Fund would not be able to use the anticipated net receipts under the interest rate swap or cap to offset the costs of the leverage. Depending on whether the Fund would be entitled to receive net payments from the counterparty on the interest rate swap or cap, 43 which in turn would depend on the general state of short-term interest rates at that point in time, such a default could negatively impact the performance of the Common Stock. Although this will not guarantee that the counterparty does not default, the Fund will not enter into an interest rate swap or cap transaction with any counterparty that the Manager believes does not have the financial resources to honor its obligation under the interest rate swap or cap transaction. Further, the Manager will regularly monitor public information about the financial stability of a counterparty to an interest rate swap or cap transaction in a proactive effort to protect the Fund’s investments. In addition, at the time the interest rate swap or cap transaction reaches its scheduled termination date, there is a risk that the Fund will not be able to obtain a replacement transaction or that the terms of the replacement will not be as favorable as on the expiring transaction. If this occurs, it could have a negative impact on the performance of the Common Stock. The Fund may choose or be required to decrease the amount of its Financial Leverage Instruments. Such a reduction would likely result in the Fund’s seeking to terminate early all or a portion of any interest rate swap or cap transaction. Such early termination of a swap could result in a termination payment by or to the Fund. An early termination of a cap could result in a termination payment to the Fund. There may also be penalties associated with early termination. Futures and Options on Futures The Fund may also purchase and sell futures contracts and options on futures contracts to hedge interest rate risk. A futures contract is a two-party agreement to buy or sell a specified amount of a specified security, such as U.S. Treasury securities, for a specified price at a designated date, time and place. Brokerage fees are incurred when a futures contract is bought or sold, and margin deposits must be maintained at all times when a futures contract is outstanding. The Fund may sell futures contracts as an offset against the effect of expected increases in interest rates and may purchase futures contracts as an offset against the effect of expected declines in interest rates. The Fund anticipates that it will enter into futures contracts only if they are traded on domestic futures exchanges and are standardized as to maturity date and underlying financial instrument. The Fund may purchase or sell options on futures contracts to hedge interest rate risks. Options on futures contracts give the purchaser the right, in return for the premium paid, to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put) at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures contract position by the writer of the option to the holder of the option will be accompanied by delivery of any accumulated balance in the writer’s futures contract margin account. If the Fund sells (“writes”) options on futures contracts, it will segregate cash or liquid securities in an amount necessary to cover its obligations under the option and will mark such amounts to market daily. 44 RISKS The Fund is a diversified, closed-end management investment company designed primarily as a long-term investment and not as a trading vehicle. The Fund is not intended to be a complete investment program, and, due to the uncertainty inherent in all investments, there can be no assurance that the Fund will achieve its investment objective. Your Common Stock at any point in time may be worth less than the amount you invested, even after taking into account the reinvestment of Fund dividends and other distributions. Newly Organized The Fund is newly organized and has no operating history or history of public trading. Investment Risk An investment in the Fund is subject to investment risk, including possible loss of the entire amount that you invest. Market Risk Your investment in Common Stock will represent an indirect investment in debt securities owned by the Fund, substantially all of which are traded in the over-the-counter markets. The value of the Fund’s portfolio securities in which the Fund will invest, will fluctuate from day to day, sometimes rapidly and unpredictably, and may—either in the near term or over the long run—decline in value. The value of the Common Stock may be affected by a decline in financial markets in general. The Fund currently intends to utilize leverage, which magnifies market risk. See “—Risk of Leverage” below. Risks of Investing in Below Investment Grade Securities Below investment grade debt securities (also called “high-yield debt securities”) are commonly referred to as “junk bonds.”Investment in high yield debt securities involves substantial risk of loss.Below investment grade debt securities may be more susceptible to real or perceived adverse economic and competitive industry conditions than investment grade securities. Issuers of below investment grade debt securities may be highly leveraged and may not have available to them more traditional methods of financing.An economic downturn could severely affect the ability of highly leveraged issuers to service their debt obligations or to repay their obligations upon maturity.If interest rates rise sharply, the number of defaults by below investment grade debt securities is likely to increase.Ratings of a security may not accurately reflect the actual credit risk associated with such security. To the extent that the rating assigned to a security is downgraded by any rating agency, the market price and liquidity of such security may be adversely affected. 45 The prices of below investment grade securities have been found to be less sensitive to interest rate changes than investment grade investments but more sensitive to adverse economic downturns or individual corporate developments.Since investors generally perceive that there are greater risks associated with below investment grade securities, the yields and prices of such securities may tend to fluctuate more than those for investment grade securities.In the below investment grade segments of the debt securities market, changes in perceptions of issuers’ creditworthiness tend to occur more frequently and in a more pronounced manner than do changes in investment grade segments of the debt securities market, resulting in greater yield and price volatility. If an issuer of a security defaults, the Fund may incur additional expenses to seek recovery.In certain circumstances, the Fund may be required to foreclose on an issuer’s assets and take possession of its property or operations.In such circumstances, the Fund would incur additional costs in disposing of such assets and potential liabilities from operating any business acquired. The secondary markets in which below investment grade securities are traded may be less liquid than the market for investment grade securities.There are fewer dealers in the market for below investment grade securities than investment grade obligations.The prices quoted by different dealers may vary significantly, and the spread between the bid and asked price is generally much larger than for higher-quality instruments.Less liquidity in the secondary trading markets could adversely affect the price at which the Fund could sell a particular below investment grade security when necessary to meet liquidity needs or in response to a specific economic event, such as a deterioration in the creditworthiness of the issuer, and could adversely affect and cause large fluctuations in the net asset value of the Fund.Valuation of securities that are illiquid or that trade infrequently often requires the exercise of greater judgment. Adverse publicity and investor perceptions may decrease the values and liquidity of below investment grade securities. It is reasonable to expect that any adverse economic conditions could disrupt the market for below investment grade securities, have an adverse impact on the value of such securities and adversely affect the ability of the issuers of such securities to repay principal and pay interest thereon. Risks of Direct Debt Instruments Direct debt includes interests in Bank Loans, notes and other interests in amounts owed to financial institutions by borrowers, such as companies and governments, including emerging market countries. The direct debt in which the Fund may invest may be rated below investment grade by a rating agency (BB/Ba or lower) or, if unrated by a rating agency, considered by the Manager to be of comparable quality. Direct debt instruments are interests in amounts owed by corporate, governmental, or other borrowers (including emerging market countries) to lenders or lending syndicates. Purchasers of loans and other forms of direct indebtedness depend primarily upon the creditworthiness of the borrower for payment of principal and interest. The borrower may be in financial distress or may default or have a right to borrow additional cash from the owners of direct debt. If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price and yield could be adversely affected. Direct debt 46 instruments may involve a risk of insolvency of the lending bank or intermediary. In addition, there may be fewer legal protections for owners of direct debt than conventional debt securities.Direct indebtedness of developing countries involves a risk that the governmental entities responsible for the repayment of the debt may be unable or unwilling to pay interest and repay principal when due. Direct debt instruments may have floating interest rates.These interest rates will vary depending on the terms of the underlying loan and market conditions.Consequently, the value of direct debt instruments held by a Fund may be expected to fluctuate less than the value of other fixed rate high-yield securities as a result of changes in the interest rate environment. Risks of Bank Loans, Loan Assignments, and Loan Participations Floating rate securities, including Bank Loans, provide for automatic adjustment of the interest rate at fixed intervals (e.g., daily, weekly, monthly, or semi-annually) or automatic adjustment of the interest rate whenever a specified interest rate or index changes. The interest rate on floating rate securities ordinarily is determined by reference to LIBOR (London Interbank Offered Rate), a particular bank’s prime rate, the 90-day U.S. Treasury Bill rate, the rate of return on commercial paper or bank CDs, an index of short-term tax-exempt rates or some other objective measure. Bank Loan interests are a form of direct debt instrument in which the Fund may invest by taking an assignment of all or a portion of an interest in a loan previously held by another institution or by acquiring a participation in an interest in a loan that continues to be held by another institution.The Fund may invest in secured and unsecured Bank Loans.Bank Loans are subject to the same risks as other direct debt instruments discussed above and carry additional risks described in this section. ● Creditworthiness.The Fund’s ability to receive payments in connection with Bank Loans depends on the financial condition of the borrower.The Manager will not rely solely on another lending institution’s credit analysis of the borrower, but will perform its own investment analysis of the borrowers. The Manager’s analysis may include consideration of the borrower’s financial strength, managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Indebtedness of borrowers whose creditworthiness is poor involves substantially greater risks and may be highly speculative.Borrowers that are in bankruptcy or restructuring may never pay off their indebtedness, or may pay only a small fraction of the amount owed.In connection with the restructuring of a Bank Loan or other direct debt instrument outside of bankruptcy court in a negotiated work-out or in the context of bankruptcy proceedings, equity securities or junior debt securities may be received in exchange for all or a portion of an interest in the security. ● Ratings.Bank Loan interests may not be rated by independent rating agencies and therefore, investments in a particular loan participation may depend almost exclusively on the credit analysis of the borrower performed by the Manager. 47 ● Agents.Bank Loans are typically administered by a bank, insurance company, finance company or other financial institution (the “agent”) for a lending syndicate of financial institutions.In a typical Bank Loan, the agent administers the terms of the loan agreement and is responsible for the collection of principal and interest and fee payments from the borrower and the apportionment of these payments to all lenders that are parties to the loan agreement.In addition, an institution (which may be the agent) may hold collateral on behalf of the lenders.Typically, under loan agreements, the agent is given broad authority in monitoring the borrower’s performance and is obligated to use the same care it would use in the management of its own property.In asserting rights against a borrower, the Fund normally will be dependent on the willingness of the lead bank to assert these rights, or upon a vote of all the lenders to authorize the action. If an agent becomes insolvent, or has a receiver, conservator, or similar official appointed for it by the appropriate regulatory authority, or becomes a debtor in a bankruptcy proceeding, the agent’s appointment may be terminated and a successor agent would be appointed.If an appropriate regulator or court determines that assets held by the agent for the benefit of the purchasers of Bank Loans are subject to the claims of the agent’s general or secured creditors, the purchasers might incur certain costs and delays in realizing payment on a Bank Loan or suffer a loss of principal and/or interest. ● Collateral. Although most of the loans in which the Fund invests are secured, there is no assurance that the collateral can be promptly liquidated, or that its liquidation value will be equal to the value of the debt. In most loan agreements there is no formal requirement to pledge additional collateral if the value of the initial collateral declines.As a result, a Bank Loan may not always be fully collateralized and can decline significantly in value. If a borrower becomes insolvent, access to collateral may be limited by bankruptcy and other laws.Borrowers that are in bankruptcy may pay only a small portion of the amount owed, if they are able to pay at all. If a secured loan is foreclosed, the Fund will likely be required to bear the costs and liabilities associated with owning and disposing of the collateral.There is also a possibility that the Fund will become the owner of its pro rata share of the collateral which may carry additional risks and liabilities.In addition, under legal theories of lender liability, the Fund potentially might be held liable as a co-lender. Some Bank Loans are unsecured.If the borrower defaults on an unsecured Bank Loan, the Fund will be a general creditor and will not have rights to any specific assets of the borrower. ● Liquidity. Bank Loans are generally subject to legal or contractual restrictions on resale.Bank Loans are not currently listed on any securities exchange or automatic quotation system.As a result, there may not be a recognized, liquid public market for Bank Loan interests. 48 ● Prepayment Risk and Maturity.Because many Bank Loans are repaid early, the actual maturity of Bank Loans is typically shorter than their stated final maturity calculated solely on the basis of the stated life and payment schedule. The degree to which borrowers prepay Bank Loans, whether as a contractual requirement or at their election, may be affected by general business conditions, market interest rates, the borrower’s financial condition and competitive conditions among lenders.Such prepayments may require the Fund to replace an investment with a lower yielding security which may have an adverse affect on the Fund’s share price.Prepayments cannot be predicted with accuracy.Floating rate Bank Loans, can be less sensitive to prepayment risk, but the Fund’s net asset value may still fluctuate in response to interest rate changes because variable interest rates may only reset periodically and may not rise or decline as much as interest rates in general. ● Restrictive Covenants.A borrower must comply with various restrictive covenants in a loan agreement such as restrictions on dividend payments and limits on total debt.The loan agreement may also contain a covenant requiring the borrower to prepay the Bank Loan with any free cash flow.A breach of a covenant is normally an event of default, which provides the agent or the lenders the right to call the outstanding Bank Loan. ● Fees and Expenses.Purchasers and sellers of Bank Loans may pay certain fees, such as an assignment fee.In addition, the Fund incurs expenses associated with researching and analyzing potential Bank Loan investments, including legal fees. ● Available Information. Bank Loans normally are not registered with the SEC or any state securities commission or listed on any securities exchange. As a result, the amount of public information available about a specific Bank Loan historically has been less extensive than if the Bank Loan were registered or exchange traded. ● Leveraged Buy-Out Transactions.Loans purchased by the Fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as “leveraged buy-out” transactions, leveraged recapitalization loans and other types of acquisition financing.The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. ● Junior Loans.The Fund may invest in second lien secured loans and secured and unsecured subordinated loans, including bridge loans (“Junior Loans”). In the event of a bankruptcy or liquidation, second lien secured loans are generally paid only if the value of the collateral is sufficient to satisfy the borrower’s obligations to the first lien secured lenders and even then, the remaining collateral may not be sufficient to cover the amount owed to the Fund.Second lien secured loans give investors priority over general unsecured creditors in the event of an asset sale. 49 Junior Loans are subject to the same general risks inherent to any loan investment, including credit risk, market and liquidity risk, and interest rate risk. Due to their lower place in the borrower’s capital structure, Junior Loans involve a higher degree of overall risk than senior loans of the same borrower. ● Bridge Loans.Bridge loans or bridge facilities are short-term loan arrangements (e.g., 12 to 18 months) typically made by a borrower in anticipation of intermediate-term or long-term permanent financing. Most bridge loans are structured as floating-rate debt with step-up provisions under which the interest rate on the bridge loan rises over time.Thus, the longer the loan remains outstanding, the more the interest rate increases. In addition, bridge loans commonly contain a conversion feature that allows the bridge loan investor to convert its loan interest into senior exchange notes if the loan has not been prepaid in full on or prior to its maturity date. Bridge loans may be subordinate to other debt and may be secured or unsecured. Like any loan, bridge loans involve credit risk. Bridge loans are generally made with the expectation that the borrower will be able to obtain permanent financing in the near future. Any delay in obtaining permanent financing subjects the bridge loan investor to increased risk. A borrower’s use of bridge loans also involves the risk that the borrower may be unable to locate permanent financing to replace the bridge loan, which may impair the borrower’s perceived creditworthiness. ● Participation Interests – Intermediary Risk.In a participation interest, the purchaser does not have any direct contractual relationship with the borrower.If the Fund acquires a participation interest in a Bank Loan, the Fund may not be able to control the exercise of any remedies that the lender would have under the loan.In addition, the Fund normally will have to rely on the participating lender to demand and receive payments in respect of the loans, and to pay those amounts on to the Fund; the Fund will be subject to the risk that the lender may be unwilling or unable to do so.In such a case, the Fund would not likely have any rights against the borrower directly. Distressed and Defaulted Securities Risk Investments in the securities of financially distressed companies involve substantial risks. These risks are often greater than those associated with below investment grade securities because of the uncertainties of investing in the issuer undergoing the financial distress. These securities may present a substantial risk of default or may be in default at the time of investment. The Fund may incur additional expenses to the extent it is required to seek recovery upon a default in the payment of principal of or interest on its portfolio holdings. In any reorganization or liquidation proceeding relating to a borrower or issuer, the Fund may lose its entire investment or may be required to accept cash or securities with a value less than its original investment. Among the risks inherent in investments in a troubled entity is the fact that it frequently may be difficult to obtain information as to the true financial condition of such borrower or issuer. The Manager’s judgments about the credit quality of the borrower or issuer and the relative value of its securities may prove to be wrong. In certain periods, there may be little or no liquidity in the markets for these securities or instruments. In addition, the prices of such securities may be 50 subject to periods of abrupt and erratic market movements and above-average price volatility. It may be more difficult to value such securities and the spread between the bid and asked prices of such securities may be greater than normally expected. Credit Risk The Fund could lose money if the issuer of a debt security, or the counterparty to a derivatives contract or other obligation, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. In general, lower-rated securities carry a greater degree of risk that the issuer will lose its ability to make interest and principal payments, which could have a negative impact on the Fund’s net asset value or distributions, and the prices of such securities are more sensitive to negative developments, such as a decline in the issuer's revenues or a general economic downturn, than are the prices of higher grade securities. Debt securities of below investment grade quality are predominantly speculative with respect to the issuer's capacity to pay interest and repay principal when due and therefore involve a greater risk of default. If the recent adverse conditions in the credit markets continue to adversely affect the broader economy, the credit quality of issuers of debt securities in which the Fund may invest would be more likely to decline, all other things being equal.With respect to the Fund's investments in loans, while a senior position in the capital structure of a borrower may provide some protection from credit risk, losses may still occur because the market value of a loans is affected by the creditworthiness of borrowers and by general economic and specific industry conditions. If rating agencies lower their ratings on debt securities in the Fund’s portfolio, the value of those obligations could decline, which could negatively impact the rating agencies’ ratings of any Financial Leverage Instruments used by the Fund and increase the fees and expenses that the Fund must pay on such Financial Leverage Instruments. Even if an issuer does not actually default, adverse changes in the issuer’s financial condition or other factors affecting an issuer directly, such as management changes, labor relations, financial leverage, collapse of key suppliers or customers or material changes in overhead, may negatively affect its credit rating or presumed creditworthiness. These developments, along with factors affecting the industry in which a particular issuer operates, such as competition or technological advances, would adversely affect the market value of the issuer’s obligations and, correspondingly, the net asset value of the Fund. Interest Rate Risk Interest rate risk is the risk that fixed-income investments, such as corporate and other debt securities, including direct debt instruments, preferred shares, and U.S. government obligations will decline in value because of changes in market interest rates. When interest rates rise, the market value of such securities generally will fall. Generally, the longer the maturity of a fixed-income security, the more its value falls in response to a given rise in interest rates. The Fund’s investment in such securities means that its net asset value will tend to decline if market interest rates rise. Fluctuations in the value of the Fund’s securities will not affect interest income derived from securities already owned by the Fund, but will be reflected in the Fund’s net asset value. With respect to the Fund’s investments in floating rate loans, investments in such loans 51 may reduce fluctuations in net asset value of the Fund resulting from changes in market interest rates. The Fund’s use of leverage magnifies the interest rate risks.The Fund intends to use interest rate swaps, interest rate caps, futures contracts and options on futures contracts to help control interest rate risks, although there is no assurance that it will do so or that such strategies will be successful. See “Interest Rate Transactions.” Reinvestment Risk Income from the Fund’s investments will decline if and when the Fund invests the proceeds from matured, traded or called debt securities at market interest rates that are below the Fund’s current earnings rate. A decline in income could affect the Fund’s overall return or the Common Stock’s market price. Call Risk Some debt and preferred securities allow the issuer to call them for early repayment.Issuers of such securities will often call them when interest rates are low.To the extent this occurs, the Fund may not benefit fully from the increase in market value that other debt securities experience when rates decline.In addition, the Fund likely would have to reinvest the proceeds of the payoff at current yields, which are lower than those paid by the callable security that was paid off. Below investment grade securities frequently have call features that allow the issuer to redeem the security at dates prior to its stated maturity at a specified price (typically greater than par) only if certain prescribed conditions are met (“call protection”). An issuer may redeem a below investment grade security if, for example, the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer.For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Fund, prepayment risk may be enhanced. Extension Risk During periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments.This may lock in a below market interest rate, increase the security’s duration and reduce the value of the security. Variable and Floating Rate Risk The Fund may invest in variable and floating rate securities that provide for adjustment in the interest rate paid on the securities on a periodic basis or where there is a change in a specified reference rate. These interest rate reset features may result in a reduction in the interest payable to the Fund with respect to floating rate and variable rate securities if interest rates fall. The absence of an active secondary market with respect to particular variable and floating rate instruments could make it difficult for the Fund to dispose of a variable or floating rate note 52 if the issuer defaulted on its payment obligation or during periods that the Fund is not entitled to exercise its demand rights, and the Fund could, for these or other reasons, suffer a loss with respect to such instruments. Management Risk The Fund is subject to management risk because it is an actively managed investment portfolio. The Manager will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Counterparty Risk The Fund will be subject to credit risk with respect to the counterparties in connection with certain types of investment transactions, including transactions in options and other derivatives (such as interest rate swaps). If a counterparty becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. Valuation Risk Unlike publicly traded common stock that trades on national exchanges, there is no central place or exchange for debt securities trading. Debt securities generally trade on an “over-the-counter” market which may be anywhere in the world where the buyer and seller can settle on a price. Due to the lack of centralized information and trading, the valuation of debt securities may carry more risk than that of common stock. Uncertainties in the conditions of the financial market, unreliable reference data, lack of transparency and inconsistency of valuation models and processes may lead to inaccurate asset pricing. In addition, other market participants may value securities differently than the Fund. As a result, the Fund may be subject to the risk that when a debt security is sold in the market, the amount received by the Fund is less than the value of such debt security carried on the Fund’s books. Credit Rating Agency Risk Credit ratings are determined by credit rating agencies, such as S&P, Fitch, or Moody’s, and are only the opinions of such entities. Ratings assigned by a rating agency are not absolute standards of credit quality and do not evaluate market risk or the liquidity of securities. Any shortcomings or inefficiencies in credit rating agencies’ processes for determining credit ratings may adversely affect the credit ratings of securities held by the Fund and, as a result, may adversely affect those securities’ perceived or actual credit risk. Risk of Leverage Utilization of leverage is a speculative investment technique and involves certain risks to the Common Stockholders. The Fund’s anticipated use of leverage will create special risk not associated with unleveraged funds having a similar investment objective and policies. These include the possibility of higher volatility of the net asset value of the Common Stock and potentially more volatility in their market value. So long as the Fund is able to realize a higher 53 net return on the portfolio securities that it purchases with the proceeds from any leverage than the then-current cost of any leverage together with other related expenses, the effect of the leverage will be to cause Common Stockholders to realize higher current net investment income than if the Fund were not so leveraged. On the other hand, to the extent that the then-current cost of any leverage, together with other related expenses, approaches the net return on the portfolio securities purchased with the proceeds of such leverage, the benefit of leverage to Common Stockholders will be reduced, and if the then-current cost of any leverage were to exceed the net return on the portfolio securities purchased with the proceeds of such leverage, the Fund’s leveraged capital structure would result in a lower rate of return to Common Stockholders than if the Fund were not so leveraged.The Fund anticipates entering into interest rate swap or cap transactions or purchasing futures contracts or options on futures with the intent to reduce or eliminate this risk.There is no guarantee that the Fund will engage in these transactions or that these transactions will be successful in reducing or eliminating this risk.See “Interest Rate Transactions.”The costs of using leverage are borne entirely by the Fund’s Common Stockholders.There can be no assurance that the Fund’s leverage strategy will be successful. The use of leverage may limit the Fund’s flexibility and may require that the Fund sell other portfolio investments to pay Fund expenses, to maintain assets in an amount sufficient to cover the Fund’s leveraged exposure or to meet other obligations at a time when it may be disadvantageous to sell such assets. Because preferred stock may have a fixed liquidation value and notes, borrowings or other debt securities may have a fixed principal value, any decline in the net asset value of the Fund’s investments will be borne entirely by Common Stockholders. Therefore, if the market value of the Fund’s portfolio declines, the leverage will result in a greater decrease in net asset value to Common Stockholders than if the Fund were not leveraged. Such greater net asset value decrease will also tend to cause a greater decline in the market price for the Common Stock. The Fund currently intends to use Financial Leverage Instruments to obtain leverage representing approximately 25% of the Fund’s total assets immediately after the time of issuance. See “Use of Leverage.” To the extent that the Fund is required to decrease the amount of any Financial Leverage Instruments, the Fund may need to liquidate investments to fund such reductions. Liquidation at times of adverse economic conditions may result in capital loss and reduce returns to Common Stockholders. In addition, such a reduction would likely result in the Fund’s seeking to terminate early all or a portion of any interest rate swap or cap or seeking to sell any futures contract or options on futures. See “Interest Rate Transactions.” The Fund may be subject to certain restrictions on investments imposed by guidelines of one or more rating agencies that may issue ratings for any Financial Leverage Instruments used by the Fund.These guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act.The Fund may be forced to decrease the amount of its Financial Leverage Instruments to meet regulatory or rating agency requirements.Certain types of borrowings may also result in the Fund being subject to covenants in credit agreements, including those relating to asset coverage, borrowing base and 54 portfolio composition requirements and additional covenants that may affect the Fund’s ability to pay dividends and distributions on Common Stock in certain instances. The Fund may not declare or pay any dividends or other distributions on preferred stock or Common Stock unless it satisfies certain conditions.These prohibitions on the payment of dividends or other distributions might impair the Fund’s ability to maintain its qualification as a regulated investment company for federal income tax purposes.The Fund intends to decrease the amount of any Financial Leverage Instruments if necessary to comply with the asset coverage requirements.There can be no assurance, however, that such reductions can be effected in time to permit the Fund to distribute its income as required to maintain its qualification as a regulated investment company under the Internal Revenue Code of 1986, as amended (“Code”). In addition to these risks, certain general risks of investing in the Fund, as described in the Prospectus, may under certain circumstances limit the Fund’s ability to pay fees and expenses (including distribution or interest payments) or meet its asset coverage requirements on any outstanding Financial Leverage Instruments. Because the fees received by NB Management are based on the Managed Assets of the Fund (including the proceeds of any leverage), NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders. Convertible Security Risk Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar credit quality because of the potential for capital appreciation.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline.However, a convertible security’s market value also tends to reflect the market price of the common stock of the issuing company, particularly when that stock price is greater than the convertible security’s “conversion price.”The conversion price is defined as the predetermined price or exchange ratio at which the convertible security can be converted or exchanged for the underlying common stock.As the market price of the underlying common stock declines below the conversion price, the price of the convertible security tends to be increasingly influenced more by the yield of the convertible security.Thus, it may not decline in price to the same extent as the underlying common stock, and convertible securities generally have less potential for gain or loss than common stocks.In the event of a liquidation of the issuing company, holders of convertible securities would be paid before that company’s common stockholders.Consequently, an issuer’s convertible securities generally entail less risk than its common stock.However, convertible securities fall below debt obligations of the same issuer in order of preference or priority in the event of a liquidation and are typically unrated or rated lower than such debt obligations.In addition, contingent payment convertible securities allow the issuer to claim deductions based on its non-convertible cost of debt, which generally will result in deductions in excess of the actual cash payments made on the securities (and accordingly, holders will recognize income in amounts in excess of the cash payments received). 55 Asset-Backed Securities Risk The investment characteristics of asset-backed securities (including mortgage-backed securities) differ from those of traditional debt securities. Among the major differences are that interest and principal payments are made more frequently, usually monthly, and that principal may be prepaid at any time because the underlying loans or other assets generally may be prepaid at any time. Thus, asset-backed securities (including mortgage-backed securities) are subject to prepayment risk and to extension risk to a greater degree than many other debt securities.Because mortgage derivatives and structured securities have embedded leverage features, small changes in interest rates or prepayment rates may cause large and sudden price movements. Mortgage derivatives can also become illiquid and hard to value in declining markets. Collateralized Loan Obligations CLOs are trusts or other special purpose entities that are backed by a pool of loans. Such loans may include domestic and foreign senior secured loans, senior unsecured loans and subordinate corporate loans, some of which may be below investment grade or equivalent unrated loans. CLOs issue classes or “tranches” that vary in risk and yield, and may experience substantial losses due to actual defaults, decrease of market value due to collateral defaults and disappearance of subordinate tranches, market anticipation of defaults, and investor aversion to CLO securities as a class. The riskiness of investing in CLOs depend largely on the quality and type of the collateral loans and the tranche of the CLO in which the Fund invests.In addition to the normal risks associated with debt securities discussed elsewhere in this Prospectus (such as interest rate risk, credit risk and the risk of default), CLOs carry risks including, but are not limited to: (i) the possibility that distributions from the collateral will not be adequate to make interest or other payments; (ii) the quality of the collateral may decline in value or default; (iii) the Fund may invest in CLO tranches that are subordinate to other tranches; and (iv) the complex structure of the CLO may not be fully understood at the time of investment or may result in the quality of the underlying collateral not being fully understood and may produce disputes with the issuer or unexpected investment results.In addition, interest on certain tranches of a CLO may be paid in-kind (meaning that unpaid interest is effectively added to principal), which involves continued exposure to default risk with respect to such payments.Certain CLOs may receive credit enhancement in the form of a senior-subordinate structure, over-collateralization or bond insurance, but such enhancement may not always be present and may fail to protect the Fund against the risk of loss due to defaults on the collateral.Certain CLOs may not hold loans directly, but rather, use derivatives such as swaps to create “synthetic” exposure to the collateral pool of loans.Such CLOs entail the risks of derivative instruments described elsewhere in this Prospectus. Derivatives Risk Derivatives are financial contracts whose value depends on, or is derived from, the value of an underlying asset, reference rate or index (or relationship between two indexes). The Fund may invest in a variety of derivative instruments, such as options, futures contracts and swap 56 agreements, and may engage in short sales for hedging purposes or to seek to enhance its returns. The Fund may use derivatives as a substitute for taking a position in an underlying high yield security or other asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk. The Fund also may use derivatives to add leverage to the portfolio. The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments. Derivatives are subject to a number of risks described elsewhere in this section, such as illiquidity risk, interest rate risk, credit risk, leverage risk and management risk. Derivatives are also subject to counterparty risk, which is the risk that the other party in the transaction will not fulfill its contractual obligation. Changes in the credit quality of the companies that serve as the Fund's counterparties with respect to its derivative transactions will affect the value of those instruments. By using derivatives that expose the Fund to counterparties, the Fund assumes the risk that its counterparties could experience financial hardships that could call into question their continued ability to perform their obligations. In addition, in the event of the insolvency of a counterparty to a derivative, transaction, the Fund will be treated as a general creditor of such counterparty, and will not have any claim with respect to the underlying security. As a result, concentrations of such derivatives in any one counterparty would subject the Fund to an additional degree of risk with respect to defaults by such counterparty. They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. If the Fund invests in a derivative instrument, it could lose more than the principal amount invested. The use of derivatives also may increase the amount of taxes payable by holders of preferred stock on distributions made to them. Also, suitable derivative transactions may not be available in all circumstances, and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. Interest Rate Transactions Risk The Fund may enter into an interest rate swap or cap transaction or purchase futures contracts or options on futures to attempt to protect itself from increasing dividend or interest expenses resulting from increasing short-term interest rates. A decline in interest rates may result in a decline in net amounts receivable by the Fund from the counterparty under the interest rate swap or cap (or an increase in the net amounts payable by the Fund to the counterparty under the swap), which may result in a decline in the net asset value of the Fund. See “Interest Rate Transactions.” Risks of Zero Coupon Securities, Pay-in-Kind Securities and Discount Obligations Zero coupon securities are generally more sensitive to changes in interest rates than debt obligations of comparable maturities that make current interest payments.This means that when interest rates fall, the values of zero coupon securities rise more rapidly than securities paying interest on a current basis.However, when interest rates rise, their value falls more dramatically.Other OID securities and pay-in-kind securities also are subject to greater fluctuations in market value in response to changing interest rates than debt securities of comparable maturities that make current distributions of interest in cash. 57 Because federal tax law requires that accrued OID and “interest” on pay-in-kind securities be included currently in the Fund’s income, the Fund might be required to distribute as a dividend an amount that is greater than the total amount of cash it actually receives.These distributions would have to be made from the Fund’s cash assets or, if necessary, from the proceeds of sales of portfolio securities , which may be under disadvantageous circumstances, or short-term borrowing.The Fund would not be able to purchase additional securities with cash used to make these distributions, and its current income and the value of its shares would ultimately be reduced as a result.See “Tax Matters” in the Statement of Additional Information. Risks of Repurchase Agreements Repurchase agreements are arrangements under which the Fund purchases securities and the seller agrees to repurchase the securities within a specific time and at a specific price. The repurchase price is generally higher than the Fund’s purchase price, with the difference being income to the Fund. Under policies adopted by the Board of Directors, the Manager reviews and monitors the creditworthiness of institutions that enter into repurchase agreements with the Fund. The counterparty’s obligation under a repurchase agreement are collateralized with U.S. Treasury or agency obligations with a market value of not less than 100% of the obligation, valued daily. Collateral is held by the Fund’s custodian for the benefit of the Fund. Repurchase agreements afford the Fund an opportunity to earn income on temporarily available cash at low risk. In the event of commencement of bankruptcy or insolvency proceedings with respect to the seller of the security before its repurchase of the security under a repurchase agreement, the Fund may encounter delays and incur costs before being able to sell the security. Such a delay may involve loss of interest or a decline in price of the security. If a court characterizes the transaction as a loan and the Fund has not perfected a security interest in the security, the Fund may be required to return the security to the seller’s estate and be treated as an unsecured creditor of the seller. As an unsecured creditor, the Fund would be at risk of losing some or all of the principal and interest involved in the transaction. Risks of Reverse Repurchase Agreements In a reverse repurchase agreement, the Fund sells portfolio securities subject to its agreement to repurchase the securities at a later date for a fixed price reflecting a market rate of interest. Reverse repurchase agreements involve the risk that the market value of the securities acquired in connection with the reverse repurchase agreement may decline below the price of the securities the Fund has sold but is obligated to repurchase. Also, reverse repurchase agreements involve the risk that the market value of the securities retained in lieu of sale by the Fund in connection with the reverse repurchase agreement may decline in price.There is a risk that the counter-party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund.If the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities, and the Fund’s use of the proceeds of the reverse repurchase agreement may effectively be restricted pending such decision. Also, the Fund would bear the risk of loss to the extent that the proceeds of the reverse repurchase agreement are less than the value of the securities subject to such agreement. 58 Inflation Risk Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of payments at future dates. As a result of inflation, the real value of the Common Stock and distributions can decline. In addition, during any periods of inflation, the cost of any variable-rate leverage would likely increase, which would tend to further reduce returns to Common Stockholders. Deflation Risk Deflation risk is the risk that prices throughout the economy decline over time—the opposite of inflation.Deflation may have an adverse affect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Illiquidity Risk The prices of illiquid securities tend to be volatile and may not be readily ascertainable. The Fund may not be able to sell illiquid securities when it desires to do so or to sell such securities at prices equal to the values used in calculating the Fund’s net asset value. The sale of restricted and illiquid securities often requires more time and may result in higher brokerage charges or dealer discounts and other selling expenses than does the sale of securities eligible for trading on national securities exchanges or in the over-the-counter markets. In addition, the Fund may hold restricted securities that are illiquid and may be prohibited from disposing of such securities for a specified period of time. Restricted securities that are illiquid may sell at a price lower than, and may entail registration expenses and other costs that are higher than those for, similar securities. Similar risks are associated with certain derivatives in which the Fund may invest. Some loans in which the Fund may invest are not readily marketable and may be subject to restrictions on resale. Loans are not listed on any national securities exchange and no active trading market may exist for the loans in which the Fund will invest. Where a secondary market exists, the market for some loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods. The Fund has no limitation on the amount of its assets which may be invested in securities that are not readily marketable or are subject to restrictions on resale. Lender Liability Risk A number of U.S. judicial decisions have upheld judgments of borrowers against lending institutions on the basis of various evolving legal theories, collectively termed "lender liability." Generally, lender liability is founded on the premise that a lender has violated a duty (whether implied or contractual) of good faith, commercial reasonableness and fair dealing, or a similar duty owed to the borrower or has assumed an excessive degree of control over the borrower resulting in the creation of a fiduciary duty owed to the borrower or its other creditors or shareholders. Because of the nature of its investments, the Fund may be subject to allegations of lender liability. 59 In addition, under common law principles that in some cases form the basis for lender liability claims, if a lender or bondholder (a) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of other creditors of such borrower, (b) engages in other inequitable conduct to the detriment of such other creditors, (c) engages in fraud with respect to, or makes misrepresentations to, such other creditors or (d) uses its influence as a stockholder to dominate or control a borrower to the detriment of other creditors of such borrower, a court may elect to subordinate the claim of the offending lender or bondholder to the claims of the disadvantaged creditor or creditors, a remedy called "equitable subordination." Because affiliates of, or persons related to, the Manager may hold equity or other interests in obligors of the Fund, the Fund could be exposed to claims for equitable subordination or lender liability or both based on such equity or other holdings. Investments in Equity Securities Incidental to Investments in Bank Loans From time to time the Fund also may invest in or hold common stock and other equity securities incidental to the purchase or ownership of a Bank Loan or in connection with a reorganization of a borrower. Investments in equity securities incidental to investment in Bank Loans entail certain risks in addition to those associated with investments in Bank Loans. Because equity is merely the residual value of an issuer after all claims and other interests, it is inherently more risky than the bonds or Bank Loans of the same borrower. The value of the equity securities may be affected more rapidly, and to a greater extent, by company-specific developments and general market conditions. These risks may increase fluctuations in the Fund's net asset value. The Fund may from time to time possess material non-public information about a borrower as a result of its ownership of a Bank Loan of a borrower. Because of prohibitions on trading in securities while in possession of material non-public information, the Fund might be unable to enter into a transaction in a security of the Borrower when it would otherwise be advantageous to do so. Foreign Securities Risk The prices of foreign securities may be affected by factors not present in U.S. markets, including: • Currency exchange rates. The dollar value of the Fund’s foreign investments will be affected by changes in the exchange rates between the dollar and the currencies in which those investments are traded. • Foreign political, social, and economic conditions. The value of the Fund’s foreign investments may be adversely affected by political and social instability in their home countries and by changes in economic or taxation policies in those countries. These include the risks of nationalization or expropriation of assets, confiscatory taxation, currency blockage, political changes or diplomatic developments; all of which could adversely affect the Fund's investments in a foreign country. In the event of nationalization, expropriation or other confiscation of assets, the Fund could lose its entire investment in foreign securities. 60 • Regulations. Foreign companies and market participants generally are subject to less stringent regulations, including financial and accounting controls, than are U.S. companies. As a result, there generally is less publicly available information about foreign companies than about U.S. companies. • Markets. The securities markets of other countries are smaller than U.S. securities markets. As a result, many foreign securities may be less liquid and more volatile than U.S. securities. • Taxation. Non-U.S. withholding and other taxes may decrease the Fund’s return. Economies and social and political climates in individual countries may differ unfavorably from the United States.Non-U.S. economies may have less favorable rates of growth of gross domestic product, rates of inflation, currency valuation, capital reinvestment, resource self-sufficiency and balance of payments positions.Many countries have experienced substantial, and in some cases extremely high, rates of inflation for many years.Unanticipated political and social developments may also affect the values of the Fund’s investments and the availability to the Fund of additional investments in such countries. Equity Securities Risk Investments in equity securities entail substantial risks. The values and prices of equity securities depend on business, economic and other factors affecting those issuers. In addition, the values of equity securities, such as common stocks and preferred stocks, may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Although equity securities have historically generated higher average total returns than debt securities over the long-term, equity securities also have experienced significantly more volatility in those returns and, in certain periods, have significantly under-performed relative to debt securities. Terrorism Risks Some of the U.S. securities markets were closed for a four-day period as a result of the terrorist attacks on the World Trade Center and Pentagon on September 11, 2001. These terrorist attacks, the war in Iraq and its aftermath, continuing occupation of Iraq by coalition forces and related events and other geopolitical events have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on U.S. and world economies and markets. Those events could also have an acute effect on individual issuers, related groups of issuers, or issuers concentrated in a single geographic area. A similar disruption of the financial markets or other terrorist attacks could adversely impact interest rates, secondary trading, ratings, credit risk, inflation and other factors relating to portfolio securities and adversely affect Fund service providers and the Fund’s operations.High yield debt securities tend to be more volatile than investment grade debt securities.Thus, these events and any actions resulting from them 61 may have a greater impact on the prices and volatility of high yield debt securities in the Fund’s portfolio than on investment grade debt securities. Recent Market Conditions Recent events have resulted in debt instruments experiencing unusual liquidity issues, increased price volatility, widening credit spreads, a lack of price transparency and, in some cases, credit downgrades and increased likelihood of default. These events have reduced the willingness of some lenders to extend credit, have made it more difficult for borrowers to obtain financing on attractive terms, if at all, and may make it more difficult for certain issuers of debt instruments to finance their operations.In addition, issuers of debt securities may be subject to increased costs associated with incurring debt, tightening underwriting standards and reduced liquidity for the loans they make, the securities they purchase and the securities they issue. As a result, the value of many types of debt securities has been reduced and these developments may adversely affect the ability of the issuers of securities owned by the Fund to make payments of principal and interest when due, and lead to lower credit ratings and increased defaults. Such developments could, in turn, reduce the value of securities owned by the Fund and adversely affect the Fund’s NAV. Because the situation in the markets is widespread and largely unprecedented, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market events. Illiquidity and volatility in the credit markets may directly and adversely affect the setting of distribution rates on the Common Stock. These market conditions may make valuation of some of the Fund’s high-yield debt securities and asset-backed securities uncertain and/or result in sudden and significant valuation increases or declines in the Fund’s holdings. Securities in which the Fund invests may become less liquid in response to market developments or adverse investor perceptions. In some cases, traditional market participants have been less willing to make a market in some types of debt instruments, which has affected the liquidity of those instruments. Illiquid investments may be harder to value, especially in changing markets, and if the Fund is forced to sell such investments, the Fund may suffer a loss.During times of reduced market liquidity, the Fund may not be able to sell securities readily at prices reflecting the values at which the securities are carried on the Fund’s books. Sales of large blocks of securities by market participants, such as the Fund, that are seeking liquidity can further reduce security prices in an illiquid market. The Fund may seek to make sales of large blocks of securities as part of its investment strategy. Government Intervention in Financial Markets The recent instability in the financial markets has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies or self regulatory organizations may take additional actions that affect the regulation of the securities in which the Fund invests, or the issuers of such securities, in ways that are unforeseeable. Issuers of corporate debt securities might seek protection under the bankruptcy laws. Legislation or 62 regulation may also change the way in which the Fund itself is regulated. Such legislation or regulation could limit or preclude the Fund’s ability to achieve its investment objective. The Manager will monitor developments and seek to manage the Fund’s portfolio in a manner consistent with achieving the Fund’s investment objective, but there can be no assurance that it will be successful in doing so. Market Price Discount From Net Asset Value The Fund has been structured as a closed-end management investment company because (unlike open-end mutual funds) (i) the securities of closed-end funds are not redeemable at the option of the holder, which enables the Manager to invest substantially all of the Fund’s assets in pursuit of the Fund’s investment objective and (ii) closed-end funds have greater flexibility in the utilization of leverage. Nonetheless, shares of closed-end management investment companies frequently trade at a discount from their net asset value. This characteristic is a risk separate and distinct from the risk that the Fund’s net asset value could decrease as a result of its investment activities and may be greater for investors expecting to sell their shares relatively soon after completion of this offering. The net asset value of the Common Stock will be reduced immediately following the offering as a result of the payment of the sales load and the organizational expenses and Common Stock offering costs up to and including $0.04 per share of Common Stock. The net asset value of Common Stock will be further reduced by the issuance costs of any Financial Leverage Instruments. Whether an investor will realize gain or loss on the sale of Common Stock will depend not on the Fund’s net asset value but on whether the market price of the Common Stock at the time of sale is above or below the investor’s purchase price for the Common Stock. The market price of the Common Stock will be determined by factors such as relative supply of and demand for the Common Stock in the market, general market and economic conditions, and other factors beyond the Fund’s control.The Fund cannot predict whether the Common Stock will trade at, below or above net asset value or at, below or above the initial public offering price. Secondary Market for the Common Stock The issuance of Common Stock through the Fund’s distribution reinvestment plan may have an adverse effect on the secondary market for the Common Stock. The increase in the number of outstanding Common Stock resulting from issuances pursuant to the Fund’s distribution reinvestment plan and the discount to the market price at which such Common Stock may be issued, may put downward pressure on the market price for the Common Stock. Common Stock will not be issued pursuant to the distribution reinvestment plan at any time when Common Stock is trading at a lower price than the Fund’s net asset value per share of Common Stock. When the Common Stock is trading at a premium, the Fund may also issue Common Stock that may be sold through private transactions effected on the NYSE Amex or through broker-dealers. The increase in the number of outstanding Common Stock resulting from these offerings may put downward pressure on the market price for shares of Common Stock. Temporary Defensive Strategies Risk. When the Manager anticipates unusual market or other conditions, the Fund may temporarily depart from it principal investment strategies as a defensive measure and invest all or 63 a portion of its Managed Assets in cash or cash equivalents or accept lower current income from short-term investments rather than investing in high-yielding long-term securities. In such a case, Common Stockholders of the Fund may be adversely affected and the Fund may not pursue or achieve its investment objectives. Anti-Takeover Provisions The Fund’s Articles and Bylaws include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert it to an open-end fund. These provisions could have the effect of depriving the Common Stockholders of opportunities to sell their Common Stock at a price higher than the then-current market price of the Common Stock. See “Anti-Takeover and Other Provisions in the Articles of Incorporation.” MANAGEMENT OF THE FUND Directors and Officers The Board of Directors is broadly responsible for the management of the Fund, including general supervision of the duties performed by NB Management and NBFI. The names and business addresses of the Directors and officers of the Fund and their principal occupations and other affiliations during the past five years are set forth under “Management of the Fund” in the Statement of Additional Information. Investment Manager NB Management will serve as the investment manager of the Fund.Subject to the general supervision of the Board of Directors, NB Management will be responsible for managing the investment activities of the Fund and the Fund’s business affairs and other administrative matters. NB Management is located at 605 Third Avenue, New York, New York 10158-0180. Continuing an asset management history that began in 1939, NB Management provides investment management and advisory services to several investment company clients and other institutional investors, as well as to individuals. As of [], 2010, Neuberger Berman and its affiliates had $[] billion in assets under management. NB Management will retain NBFI to serve as sub-adviser to the Fund.NB Management and NBFI are wholly-owned subsidiaries of Neuberger Berman Group LLC, a holding company that is majority owned by employees, located at 605 Third Avenue, New York, New York 10158-0180. Sub-Adviser NB Management will retain NBFI, 190 S. LaSalle Street, Suite 2400, Chicago, IL 60603, to serve as sub-adviser to the Fund, responsible for day-to-day management of the Fund. 64 NB Management (and not the Fund) will pay for the services rendered by NBFI by paying NBFI a sub-advisory fee payable on a monthly basis at the annual rate of []% of the Fund’s average daily Managed Assets.NBFI serves as sub-adviser for certain of the open-end management investment companies and closed-end management investment companies managed by NB Management. NBFI and NB Management employ experienced professionals that work in a competitive environment. Portfolio Managers Ann H. Benjamin, Stephen J. Casey, Russ Covode, Joseph P. Lynch and Thomas P. O’Reilly will serve as portfolio managers for the Fund. Ann H. Benjamin is a Managing Director of NB Management and NBFI. Ms. Benjamin also manages high yield portfolios for NBFI and its predecessor, an affiliate of NB LLC. She has managed money for NBFI since 1997. Stephen J. Casey is a Senior Vice President of NB Management and NBFI. Mr. Casey’s responsibilities include portfolio management for loan portfolios and loan capital market relationships. Prior to joining the firm, Mr. Casey was responsible for portfolio management, trading and credit research of leveraged assets for another firm from 2002 to 2007. Russ Covode is a Managing Director of NB Management and NBFI.Mr. Covode's responsibilities include portfolio management and credit research for high yield credit portfolios.He has managed money and provided credit research for NBFI since 2004. Joseph P. Lynch is a Managing Director of NB Management and NBFI. Mr. Lynch’s responsibilities include portfolio management, trading and credit research for the leveraged asset management team. Prior to joining the firm, Mr. Lynch was responsible for portfolio management, trading and credit research of leveraged assets for another firm from 2002 to 2007. Thomas P. O’Reilly is a Managing Director of NB Management and NBFI. Mr. O’Reilly also manages high yield portfolios for NBFI and its predecessor, an affiliate of NB LLC. He has managed money for NBFI since 1997. Please see the SAI for additional information about the each Portfolio Manager’s compensation, other accounts managed by each Portfolio Manager, and each Portfolio Manager’s ownership of stock of each Fund. Management Agreement Pursuant to an investment management agreement between NB Management and the Fund (the “Management Agreement”), the Fund has agreed to pay NB Management a management fee payable on a monthly basis at the annual rate of 0.60% of the Fund’s average daily Managed Assets for the services and facilities it provides. The liquidation preference of any preferred stock issued is not a liability or permanent equity. The Fund also pays NB Management 65 a fee payable on a monthly basis at the annual rate of 0.25% of the Fund’s average daily Managed Assets for services provided under an Administration Agreement. A discussion regarding the basis for the approval of the management and sub-advisory agreements by the Boards will be available in the Fund’s initial annual report to stockholders. In addition to the fees of NB Management, the Fund pays all other costs and expenses of its operations, including compensation of its Directors (other than those affiliated with NB Management), custodial expenses, transfer agency and distribution disbursing expenses, legal fees, expenses of independent auditors, expenses of repurchasing shares, expenses of issuing any Financial Leverage Instruments, expenses of preparing, printing and distributing Prospectuses, stockholder reports, notices, proxy statements and reports to governmental agencies, and taxes, if any. Because the fees received by NB Management are based on the Managed Assets of the Fund (including assets represented by the proceeds of any leverage), NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders. Because holders of Financial Leverage Instruments may receive a specified rate of return, the Fund’s investment management fees and other expenses, including expenses incurred in the issuance and maintenance of any leverage, are borne only by the Common Stockholders, and not by holders of Financial Leverage Instruments. See “Use of Leverage.” PORTFOLIO TRANSACTIONS Affiliates of NB Management may act as principal brokers for the Fund, subject to periodic evaluation by the Portfolio Transactions and Pricing Committee of the Board of the quality and cost of execution. In effecting securities transactions, the Fund generally seeks to obtain the best price and execution of orders. Commission rates, being a component of price, are considered along with other relevant factors. The Fund plans to use an affiliate of NB Management as its broker where, in the judgment of NB Management, that firm is able to obtain a price and execution at least as favorable as other qualified brokers. To the Fund’s knowledge, no affiliate of the Fund receives give-ups or reciprocal business in connection with its securities transactions. NET ASSET VALUE The net asset value of a share of Common Stock is calculated by subtracting the Fund’s total liabilities (including liabilities from borrowings such as any outstanding notes) and the liquidation preference of any outstanding preferred stock from total assets (the market value of the securities the Fund holds plus cash and other assets). The per share net asset value is calculated by dividing the Fund’s net asset value by the number of Common Stock outstanding and rounding the result to the nearest full cent. The Fund calculates its net asset value as of the close of regular trading on the New York Stock Exchange (“NYSE”), usually 4 p.m. Eastern time, every day on which the NYSE is open. 66 The value of investments in debt securities and interest rate swaps by the Fund is determined by NB Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include considerations such as: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. If a valuation is not available from an independent pricing service, the Fund seeks to obtain quotations from principal market makers. The value of investments in equity securities by the Fund is determined by NB Management primarily by obtaining valuations from an independent pricing service based on the latest sale price when that price is readily available. Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. In addition, for both debt and equity securities NB Management has developed a process to periodically review information provided by independent pricing services. For both debt and equity securities, if such quotations are not readily available, securities are valued using methods each Board has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. Short-term debt securities with less than 60 days until maturity may be valued at cost, which, when combined with interest earned, is expected to approximate market value. If NB Management believes that the price of a security obtained under the Fund’s valuation procedures (as described above) does not represent the amount that the Fund reasonably expects to receive on a current sale of the security, the Fund will value the security based on a method that the Directors of the Fund believe accurately reflects fair value. Any interest rate swap transaction that the Fund enters into may, depending on the applicable interest rate environment, have a positive or negative value for purposes of calculating net asset value. Any interest rate cap transaction that the Fund enters into may, depending on the applicable interest rate environment, have no value or a positive value. In addition, any accrued payments to the Fund under such transactions will be assets of the Fund and any accrued payments by the Fund will be liabilities of the Fund. DISTRIBUTIONS The Fund intends to distribute its net investment income on a monthly basis. At least annually, the Fund intends to distribute all of its realized net long- and short-term capital gains, if any. Both monthly and annual distributions to Common Stockholders will be made only after paying any accrued distributions on, or, if applicable, redeeming or liquidating, preferred stock, 67 if any, and making interest and required principal payments on notes or any other borrowings, if any.See “Tax Matters.” The Fund has exemptive relief from the SEC to permit it to adopt a Managed Dividend Policy. As more fully described below, a Managed Dividend Policy permits the Fund to make regular cash distributions to Common Stockholders, at a fixed rate per share of Common Stock or at a fixed percentage of its net asset value, that may include periodic distributions of realized net long- and short-term capital gains, or, in certain circumstances, return of capital. Level-Rate Distribution Policy Commencing with the Fund’s first distribution, the Fund intends to make regular monthly cash distributions to Common Stockholders at a fixed rate per share of Common Stock based on its projected performance, which rate may be adjusted from time to time (“Level-Rate Distribution Policy”). The Fund’s ability to maintain a Level-Rate Distribution Policy will depend on a number of factors, including the stability of income received from its investments, Fund expenses, and fees and expenses associated with any Financial Leverage Instruments, if any. The initial distribution to Common Stockholders is expected to be declared approximately 45 days, and paid approximately 60 to 90 days, from the commencement of this offering, depending upon market conditions. Over time, all the net investment income of the Fund will be distributed. That income will consist of all distribution and interest income accrued on portfolio assets less all expenses of the Fund, which will be accrued each day. To permit the Fund to maintain more stable monthly distributions, the Fund may include a return of capital as part of the distributions or may distribute less than the entire amount of its net investment income earned in a particular period. The undistributed net investment income may be available to supplement future distributions. The distributions the Fund pays for any particular monthly period may be more or less than the amount of net investment income it actually earns during the period, and the Fund may have to sell a portion of its investment portfolio to make a distribution at a time when independent investment judgment might not dictate such action. Undistributed net investment income is included in the Common Stock’s net asset value, and, correspondingly, distributions from net investment income will reduce the Common Stock’s net asset value.Pursuant to the requirements of the 1940 Act and other applicable laws, a notice would be provided for each monthly distribution that does not consist entirely of net investment income that would provide estimated sources of the distribution made. While the Fund intends to pay a level distribution, investors should understand that there is no assurance that the Fund will always be able to pay a distribution, or that the distribution will be of any particular size. Managed Distribution Policy The Fund has received exemptive relief from the SEC under the 1940 Act facilitating the implementation of a Managed Dividend Policy. The Fund may, subject to the determination of its Board of Directors, implement a Managed Dividend Policy pursuant to this order. If implemented, the Managed Dividend Policy would supersede the Level-Rate Dividend Policy. 68 Under a Managed Dividend Policy, the Fund would intend to make monthly distributions to Common Stockholders, at a fixed rate per share of Common Stock or a fixed percentage of its net asset value, that may include periodic distributions of realized net long- and short-term capital gains or, in certain circumstances, return of capital. Under a Managed Dividend Policy, if, for any monthly distribution, the sum of net investment income and any net realized capital gains for the month was less than the amount of the distribution, the difference would be distributed from the Fund’s capital. If, for any fiscal year, the Fund’s total distributions exceeded such income and gains (an “Excess”), the Excess generally would first be treated as dividend income to the extent of the Fund’s current and accumulated earnings and profits, if any, and then would be treated by each Common Stockholder as a tax-free return of capital up to the amount of its tax basis in the Common Stock, with any amounts exceeding such basis being treated as gain from the sale of those shares of Common Stock.Pursuant to the requirements of the 1940 Act and other applicable laws, a notice would be provided for each monthly distribution that does not consist entirely of net investment income that would provide estimated sources of the distribution made. Any distribution of an Excess would decrease the Fund’s total assets and, as a result, would have the likely effect of increasing its expense ratio. There is a risk that the Fund would not eventually realize capital gain in an amount corresponding to an Excess. In addition, in order to make such distributions, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment might not dictate such action. The Board of Directors reserves the right to change the Fund’s distribution policy from time to time. DISTRIBUTION REINVESTMENT PLAN [] (“Plan Agent”) will act as plan agent for stockholders who have not elected in writing to receive dividends and other distributions in cash (each a “Participant”), will open an account for each Participant under the Plan in the same name as their then current Common Stock is registered, and will put the Plan into effect for each Participant as of the first record date for a dividend or capital gain distribution. Whenever the Fund declares a dividend or distribution with respect to the Common Stock, each Participant will receive such dividends and other distributions in additional shares of Common Stock, including fractional shares of Common Stock acquired by the Plan Agent and credited to each Participant’s account.If on the payment date for a cash dividend or distribution, the net asset value is equal to or less than the market price per share of Common Stock plus estimated brokerage commissions, the Plan Agent shall automatically receive such shares of Common Stock, including fractions, for each Participant’s account.Except in the circumstances described in the next paragraph, the number of additional shares of Common Stock to be credited to each Participant’s account shall be determined by dividing the dollar amount of the dividend or distribution payable on their Common Stock by the greater of the net asset value per share of Common Stock determined as of the date of purchase or 95% of the then current market price per share of Common Stock on the payment date. 69 Should the net asset value per share of Common Stock exceed the market price per share of Common Stock plus estimated brokerage commissions on the payment date for a cash dividend or distribution, the Plan Agent or a broker-dealer selected by the Plan Agent shall endeavor, for a purchase period lasting until the last business day before the next date on which the Common Stock trade on an “ex-dividend” basis, but in no event, except as provided below, more than 30 days after the payment date, to apply the amount of such dividend or distribution on each Participant’s Common Stock (less their pro rata share of brokerage commissions incurred with respect to the Plan Agent’s open-market purchases in connection with the reinvestment of such dividend or distribution) to purchase Common Stock on the open market for each Participant’s account.No such purchases may be made more than 30 days after the payment date for such dividend or distribution except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws.If, at the close of business on any day during the purchase period the net asset value per share of Common Stock equals or is less than the market price per share of Common Stock plus estimated brokerage commissions, the Plan Agent will not make any further open-market purchases in connection with the reinvestment of such dividend or distribution.If the Plan Agent is unable to invest the full dividend or distribution amount through open-market purchases during the purchase period, the Plan Agent shall request that, with respect to the uninvested portion of such dividend or distribution amount, the Fund issue new Common Stock at the close of business on the earlier of the last day of the purchase period or the first day during the purchase period on which the net asset value per share of Common Stock equals or is less than the market price per share of Common Stock, plus estimated brokerage commissions, such Common Stock to be issued in accordance with the terms specified in the third paragraph hereof.These newly issued Common Stock will be valued at the then-current market price per share of Common Stock at the time such Common Stock are to be issued. For purposes of making the reinvestment purchase comparison under the Plan, (a) the market price of the Common Stock on a particular date shall be the last sales price on the NYSE Amex (or if the Common Stock are not listed on the NYSE Amex, such other exchange on which the Common Stock are principally traded) on that date, or, if there is no sale on such exchange (or if not so listed, in the over-the-counter market) on that date, then the mean between the closing bid and asked quotations for such Common Stock on such exchange on such date and (b) the net asset value per share of Common Stock on a particular date shall be the net asset value per share of Common Stock most recently calculated by or on behalf of a Fund.All dividends, distributions and other payments (whether made in cash or Common Stock) shall be made net of any applicable withholding tax. Open-market purchases provided for above may be made on any securities exchange where the Fund’s Common Stock are traded, in the over-the-counter market or in negotiated transactions and may be on such terms as to price, delivery and otherwise as the Plan Agent shall determine.Each Participant’s uninvested funds held by the Plan Agent will not bear interest, and it is understood that, in any event, the Plan Agent shall have no liability in connection with any inability to purchase Common Stock within 30 days after the initial date of such purchase as herein provided, or with the timing of any purchases effected.The Plan Agent shall have no responsibility as to the value of the Common Stock acquired for each Participant’s account.For the purpose of cash investments, the Plan Agent may commingle each Participant’s funds with 70 those of other stockholders of the Fund for whom the Plan Agent similarly acts as agent, and the average price (including brokerage commissions) of all Common Stock purchased by the Plan Agent as Plan Agent shall be the price per share of Common Stock allocable to each Participant in connection therewith. The Plan Agent may hold each Participant’s Common Stock acquired pursuant to the Plan together with the Common Stock of other stockholders of the Fund acquired pursuant to the Plan in noncertificated form in the Plan Agent’s name or that of the Plan Agent’s nominee.The Plan Agent will forward to each Participant any proxy solicitation material and will vote any Common Stock so held for each Participant only in accordance with the instructions set forth on proxies returned by the Participant to the Fund. The Plan Agent will confirm to each Participant each acquisition made for their account as soon as practicable but not later than 60 days after the date thereof.Although each Participant may from time to time have an undivided fractional interest (computed to three decimal places) in a share of Common Stock, no certificates for a fractional share of Common Stock will be issued.However, dividends and other distributions on fractional shares of Common Stock will be credited to each Participant’s account.In the event of termination of a Participant’s account under the Plan, the Plan Agent will adjust for any such undivided fractional interest in cash at the market value of the Common Stock at the time of termination, less the pro rata expense of any sale required to make such an adjustment. Any Common Stock dividends or split of shares of Common Stock distributed by the Fund on Common Stock held by the Plan Agent for Participants will be credited to their accounts.In the event that the Fund makes available to its stockholders rights to purchase additional shares of Common Stock or other securities, the Common Stock held for each Participant under the Plan will be added to other Common Stock held by the Participant in calculating the number of rights to be issued to each Participant. The Plan Agent’s service fee for handling capital gains distributions or income dividends will be paid by the Fund.Participants will be charged their pro rata share of brokerage commissions on all open-market purchases. Each Participant may terminate their account under the Plan by notifying the Plan Agent in writing.Such termination will be effective immediately if the Participant’s notice is received by the Plan Agent not less than ten days prior to any dividend or distribution record date, otherwise such termination will be effective the first trading day after the payment date for such dividend or distribution with respect to any subsequent dividend or distribution.The Plan may be terminated by the Plan Agent or the Fund upon notice in writing mailed to each Participant at least 30 days prior to any record date for the payment of any dividend or distribution by the Fund. These terms and conditions may be amended or supplemented by the Plan Agent or the Fund at any time or times but, except when necessary or appropriate to comply with applicable law or the rules or policies of the SEC or any other regulatory authority, only by mailing to each Participant appropriate written notice at least 30 days prior to the effective date thereof.The 71 amendment or supplement shall be deemed to be accepted by each Participant unless, prior to the effective date thereof, the Plan Agent receives written notice of the termination of their account under the Plan. Any such amendment may include an appointment by the Plan Agent in its place and stead of a successor Plan Agent under these terms and conditions, with full power and authority to perform all or any of the acts to be performed by the Plan Agent under these terms and conditions.Upon any such appointment of any Plan Agent for the purpose of receiving dividends and other distributions, the Fund will be authorized to pay to such successor Plan Agent, for each Participant’s account, all dividends and other distributions payable on Common Stock held in their name or under the Plan for retention or application by such successor Plan Agent as provided in these terms and conditions. The Plan Agent shall at all times act in good faith and agrees to use its best efforts within reasonable limits to ensure the accuracy of all services performed under this Plan and to comply with applicable law, but assumes no responsibility and shall not be liable for loss or damage due to errors unless such error is caused by the Plan Agent’s negligence, bad faith, or willful misconduct or that of its employees. These terms and conditions will be governed by the laws of the State of Maryland. Additional information about the Plan may be obtained from your broker. To obtain information on how to change your distribution option from the Plan to cash distributions, or vice versa, contact your broker or, if you own shares of Common Stock directly, call the Plan Agent at 1-800-524-4458.The Plan Agent’s address is []. CLOSED-END FUND STRUCTURE The Fund is a newly organized, diversified, closed-end management investment company (commonly referred to as a closed-end fund). Closed-end funds differ from open-end management investment companies (which are generally referred to as mutual funds) in that closed-end funds generally list their shares for trading on a stock exchange and do not redeem their shares at the request of the stockholder. This means that if you wish to sell your shares of a closed-end fund you must trade them on the market like any other stock at the prevailing market price at that time. In a mutual fund, if the stockholder wishes to sell shares of the fund, the mutual fund will redeem or buy back the shares at “net asset value.” Also, mutual funds generally offer new shares on a continuous basis to new investors, and closed-end funds generally do not. The continuous inflows and outflows of assets in a mutual fund can make it more difficult to manage the fund’s investments. By comparison, closed-end funds are generally able to stay more fully invested in securities that are consistent with their investment objective and also have greater flexibility to make certain types of investments and to use certain investment strategies, such as leverage and investments in illiquid securities. Shares of closed-end funds frequently trade at a discount to their net asset value. If the Common Stock were to trade at a substantial discount to net asset value for an extended period of time, the Board may consider the repurchase of Common Stock on the open market or in private transactions, the making of a tender offer for such shares, or the conversion of the Fund to an open-end management investment company. The Fund cannot assure you that its Board of 72 Directors will decide to take or propose any of these actions, or that share repurchases or tender offers will actually reduce market discount. The conversion of the Fund to an open-end mutual fund would require stockholder approval. The anticipated use of Financial Leverage Instruments to provide investment leverage could make the conversion to an open-end mutual fund more difficult because of the voting rights of holders of preferred stock, if any, the costs of decreasing the amount of any Financial Leverage Instruments and other factors.See “Anti-Takeover and Other Provisions in the Articles of Incorporation.” If the Fund converted to an open-end management investment company, it would be required to stop using all Financial Leverage Instruments (requiring in turn that it liquidate a portion of its investment portfolio), and the Common Stock would no longer be listed on the NYSE Amex. DESCRIPTION OF SHARES Common Stock The Articles authorize the issuance of 1 billion shares of capital stock. The Common Stock will be issued with a par value of $0.0001 per share. All Common Stock has equal rights to the payment of distributions and the distribution of assets upon liquidation. Common Stock will, when issued, be fully paid and non-assessable and will have no pre-emptive or conversion rights or rights to cumulative voting. Whenever Financial Leverage Instruments are outstanding, Common Stockholders will not be entitled to receive any distributions from the Fund unless all accrued distributions or interest on the Financial Leverage Instruments have been paid, and unless asset coverage (as defined in the 1940 Act) (a) with respect to the preferred stock would be at least 200% after giving effect to the distributions and (b) with respect to the notes and other borrowings would be at least 300% after giving effect to the interest. See “Preferred Stock” below. The Fund expects to list its Common Stock on the NYSE Amex under the symbol “[].”The Fund intends to hold annual meetings of stockholders so long as the Common Stock is listed on a national securities exchange and such meetings are required as a condition to such listing. The Fund must continue to meet the NYSE Amex requirements in order for the Common Stock to remain listed. Unlike open-end funds, closed-end funds like the Fund do not continuously offer shares and do not provide daily redemptions. Rather, if a stockholder determines to buy additional shares of Common Stock or sell shares already held, the stockholder may conveniently do so by trading on the exchange through a broker or otherwise. Shares of closed-end funds may frequently trade on an exchange at prices higher or lower than net asset value. The market value of the Common Stock may be influenced by such factors as distribution levels (which are in turn affected by expenses), call protection, distribution stability, portfolio credit quality, net asset value, relative demand for and supply of such shares in the market, general market and economic conditions, and other factors beyond the control of the Fund. The Fund cannot assure you that Common Stock will trade at a price equal to or higher than net asset value in the future. The Common Stock are designed primarily for long-term investors, and investors in the Common Stock should not view the Fund as a vehicle for trading purposes. See 73 “—Preferred Stock” and the Statement of Additional Information under “Repurchase of Common Stock; Tender Offers; Conversion to Open-end Fund.” Preferred Stock The Articles authorize the Board to create additional classes of stock, and the Fund may issue one or more series of preferred stock, with rights as determined by the Board of Directors. Such shares may be issued by action of the Board of Directors without the approval of the Common Stockholders. Depending on current market conditions, the Fund’s Board of Directors may authorize an offering of preferred stock (representing approximately 25% of the Fund’s total assets immediately after the time the preferred stock and other Financial Leverage Instruments are issued) as soon as practicable after completion of the offering of Common Stock.Any such offering is subject to market conditions and to the Board’s belief that leveraging the Fund’s capital structure through the issuance of preferred stock is likely to achieve the benefits to the Common Stockholders described in this Prospectus.Although the terms of the preferred stock will be determined by the Board of Directors (subject to applicable law and the Fund’s Articles) if and when it authorizes a preferred stock offering, the Board expects that the preferred stock, at least initially, would likely pay distributions by reference to a reference rate. The Board of Directors has indicated that the preference on distribution, liquidation preference, voting rights and redemption provisions of the preferred stock will likely be as stated below. Limited Issuance of Preferred Stock. The issuance of preferred stock is subject to certain limitations under the 1940 Act, including a limit on the aggregate liquidation value and the Fund’s ability to declare cash dividends or other distributions on Common Stock under certain circumstances. See “Use of Leverage” and “Risks—Risk of Leverage.” Distribution Preference. The preferred stock will have complete priority over the Common Stock as to distribution of assets. Liquidation Preference. In the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Fund, holders of preferred stock will be entitled to receive a preferential liquidating distribution (expected to equal the original purchase price per share plus accumulated and unpaid distributions thereon, whether or not earned or declared) before any distribution of assets is made to Common Stockholders. Voting Rights. Shares of preferred stock are required to be voting shares and to have equal voting rights with Common Stock. Except as otherwise indicated in this Prospectus, the Statement of Additional Information or the Articles and except as otherwise required by applicable law, holders of preferred stock will vote together with Common Stockholders as a single class. Holders of preferred stock, voting as a separate class, will be entitled to elect two of the Fund’s Directors. The remaining Directors will be elected by Common Stockholders and preferred stockholders, voting together as a single class. In the unlikely event that two full years 74 of accrued distributions are unpaid on the preferred stock, the holders of all outstanding preferred stock, voting as a separate class, will be entitled to elect a majority of the Fund’s Directors until all distributions in arrears have been paid or declared and set apart for payment. In order for the Fund to take certain actions or enter into certain transactions, a separate class vote of preferred stockholders will be required, in addition to the combined class vote of the preferred stockholders and Common Stockholders. See “Anti-takeover and Other Provisions in the Articles of Incorporation” and the Statement of Additional Information under “Description of Shares—Preferred Stock—Voting Rights.” Redemption of Preferred Stock. The terms of the preferred stock may provide that they are redeemable by the Fund at certain times, in whole or in part, at the original purchase price per share plus accumulated distributions. Any redemption of preferred stock by the Fund will reduce the leverage applicable to Common Stock. See “Use of Leverage.” The discussion above describes the Board of Directors’ present intention with respect to a possible offering of preferred stock. If the Board of Directors determines to authorize any of the foregoing, the terms may be the same as, or different from, the terms described above, subject to applicable law and the Fund’s Articles. ANTI-TAKEOVER AND OTHER PROVISIONS IN THE ARTICLESOFINCORPORATION The Articles and the Fund’s Bylaws include provisions that could limit the ability of other entities or persons to acquire control of the Fund, to cause it to engage in certain transactions or to modify its structure. The Articles require a vote by (a) a majority of the Fund’s Directors, including a majority of the Directors who are not “interested persons” of the Fund, as defined in the 1940 Act (“Independent Directors”) (except for the transactions described in (8) below which shall require the affirmative vote of 75% of the Fund’s Directors) and (b) the holders of at least 75% of the shares of the Fund’s capital stock outstanding and entitled to vote, except as described below, to authorize (1) the Fund’s conversion from a closed-end to an open-end management investment company; (2) any merger or consolidation or share exchange of the Fund with or into any other company; (3) the dissolution or liquidation of the Fund or an amendment to the Articles to terminate the Fund’s existence; (4) a change in the nature of the business of the Fund so that it would cease to be an investment company registered under the 1940 Act; (5) with certain exceptions, the sale, lease, exchange, mortgage, pledge, transfer or other disposition by the Fund (in one or a series of transactions in any 12 month period) to or with any Principal Stockholder of any assets of the Fund having an aggregate fair market value of $1,000,000 or more; (6) with certain exceptions, the issuance of any securities of the Fund to any person or entity for cash; (7)with certain exceptions, the issuance or transfer by the Fund (in one or a series of transactions in any 12 month period) of any securities of the Fund to any person or entity for cash, securities or other property or assets (or combination thereof) having an aggregate fair market value of $1,000,000 or more (transactions within clauses (2), (5), (6) and (7) above being known individually as a “Business Combination”); (8)unless the 1940 Act or federal law requires a lesser vote, any stockholder proposal as to specific investment decisions made or to be made 75 with respect to the Fund’s assets as to which stockholder approval is required under federal or Maryland law; or (9) any transaction between the Fund and a person, or group of persons acting together (including, without limitation, a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934), that is entitled (or controls, is controlled by, or is under common control with a person or group that is entitled) to exercise or direct the exercise, or acquire the right to exercise or direct the exercise, directly or indirectly, 10% or more of the voting power in the election of directors generally; provided, if such transaction, except with respect to (8), has been authorized by (i) the affirmative vote of at least 75% of the Fund’s Directors, including a majority of the Independent Directors, and (ii) the affirmative vote of at least 75% of the Fund’s Continuing Directors (as defined below), no stockholder vote is required to authorize such action unless Maryland law or the 1940 Act requires stockholder approval.The term “Principal Stockholder” means any person, entity or group that holds, directly or indirectly, more than 5% of the outstanding shares of the Fund, and includes any Associates or Affiliates of such person or entity or of any member of the group. The term “Interested Party” shall mean any person, other than an investment company advised by the Fund’s initial investment manager, or any of its Affiliates, that enters, or proposes to enter, into a Business Combination with the Fund.The term “Affiliate” and “Associate” shall have the meaning ascribed to each such respective term in Rule 12b-2 under the Securities Exchange Act of 1934.The term “Continuing Director” shall mean any member of the Board of Directors who (1) has been a member of the Board of Directors for a period of at least 18 months during no part of which time he or she has been is an Interested Party or an Affiliate of an Interested Party, (2) has been a member of the Board of Directors since the Corporation’s initial public offering of its Common Stock, or (3) is a successor to a Continuing Director who is unaffiliated with an Interested Party and is recommended to succeed a Continuing Director by a majority of the Continuing Directors then on the Board of Directors.None of the foregoing provisions may be amended except by the vote of the holders of at least 75% of the outstanding shares of capital stock of the Fund outstanding and entitled to vote thereon.The percentage vote required under these provisions is higher than that required under Maryland law or by the 1940 Act. The Board believes that the provisions of the Articles relating to such a higher vote are in the best interest of the Fund and its stockholders. Even if agreed to by the Fund, certain of the transactions described above may be prohibited by the 1940 Act.As noted above, preferred stockholders vote together with Common Stockholders on all matters on which Common Stockholders vote. The 1940 Act also requires approval of the holders of a majority of the outstanding preferred stock, tallied separately, for any conversion from a closed-end to an open-end management investment company. As the 1940 Act also prohibits doing indirectly what cannot be done directly, a vote of the preferred stockholders may be required to effect some of the other transactions described above if the effective result would be conversion of the Fund from a closed-end to an open-end structure. The Articles also require that prior to bringing a derivative action, a demand must first be made on the Board by stockholder(s) representing at least 5% of the shares of Fund’s capital stock outstanding, or five percent (5%) of the shares of the class of the Fund’s capital stock outstanding to which the action relates.A decision by a majority of the members of the Board of Directors or such committee, including in each case a majority of the members who are “disinterested’ directors, as that term is discussed in Section 2-405.3 of the Maryland General Corporation Law or a successor provision thereto, not to bring, or to seek termination of, a derivative action shall be conclusive and shall terminate the right of the stockholder(s) to bring or maintain the action. 76 Reasonable expenses, including reasonable attorney’s fees, shall be assessed against a stockholder who brings a derivative action without reasonable cause or for an improper purpose.There may also be additional requirements or restrictions on stockholder derivative lawsuits involving the Fund imposed by law. The Articles provide for the exclusive forum in which certain types of litigation may be brought and further provide that any stockholder that files an action in breach of the forum selection requirement in the Articles is liable for all reasonable costs incurred in enforcing the forum selection requirement, including without limitation reasonable attorney’s fees, as determined by the Board.The Articles also include a provision that any stockholder bringing an action against the Fund waives the right to trial by jury to the fullest extent permitted by law. The Articles provide that no person, other than an excepted person (as approved by the Board), may own in excess of 9.8% of Common Stock and any other class or series of the Fund’s capital stock that the Board may designate (“Equity Shares”). If any person holds beneficial or constructive ownership in excess of the ownership limitations, then the excess shares shall be deemed to be held in a charitable trust, as designated by the Board, for the benefit of a charitable organization, or the transfer shall be deemed to be void ab initio.In either case, the person who would have owned shares in excess of the ownership limitations and, if appropriate in the context, any person who would have been the record owner of such shares (collectively, “Ex Stockholder”) shall have no (a) rights in the excess shares, (b) economic benefit from ownership of any excess shares, (c) rights to dividends or other distributions, (d) rights to vote or other rights attributable to the excess shares of capital stock in the charitable trust and (e) no claim, cause of action or other recourse whatsoever against the purported transferor of such excess shares.The Articles require that the Ex Stockholder is required to use best efforts and take all actions necessary or requested by the Fund to cooperate with the transfer of shares to a charitable trust or the deeming of the transfer void ab initio. Any excess shares held in a charitable trust by a charitable trustee shall, within 20 days of receiving notice from the Fund that the excess shares have been transferred to the charitable trust established pursuant to the Articles, be sold to a person, designated by the charitable trustee, whose ownership of the shares will not violate the ownership limits set forth in the Articles. Upon any such sale, the interest of the beneficiary of the charitable trust in the shares will terminate and the charitable trustee shall distribute the net proceeds of the sale to the Ex Stockholder and to the charitable beneficiary as follows: (a) the Ex Stockholder shall receive the lesser of (i) the price paid by the Ex Stockholder for the excess shares or, if the Ex Stockholder did not give value for the excess shares in connection with the event causing the shares to be held in the charitable trust, the market price (as defined in the declaration) of the shares on the day of the event causing the shares to be held in the charitable trust or (ii) the net sale proceeds received by the charitable trustee from the sale or other disposition of the Equity Shares held in the charitable trust and (b) the beneficiary of the charitable trustee would receive the balance of any net sales proceeds resulting from the disposition of the excess shares. 77 The Articles provide that all costs, expenses and compensation of the charitable trustee, as well as the Fund’s costs and expenses associated with enforcing the transfer restrictions shall be borne by the Ex Stockholder. Any person who acquires or attempts or intends to acquire excess shares, or any person who otherwise anticipates ownership of excess shares,shall immediately give written notice to the Fund of such event, or in the case of such a proposed or attempted transaction, give at least 15days prior written notice, and shall provide to the Fund such other information as the Fund may request. In addition, stockholders or owners of five percent or more of the Equity Shares are required, within three business days after a request from the Fund, to give written notice to the Fund stating (a) the name and address of such owner, (b) the number of Equity Shares actually owned and the number of Equity Shares beneficially owned or constructively owned and (c) a description of the manner in which the shares are held; provided that a stockholder who holds Equity Shares as nominee for another person, which other person is required to include in gross income the distributions received on such Equity Shares (an “Actual Owner”), shall give written notice to the Fund stating the name and address of such Actual Owner and the number of Equity Shares of such Actual Owner with respect to which the stockholder is nominee. The Board is classified into three classes, each with a term of three years with only one class of Directors standing for election in any year. Such classification may prevent replacement of a majority of the Directors for up to a two-year period. Directors may be removed from office only for cause and only by vote of the holders of at least 75% of the shares entitled to be voted for such Director in an election of directors. The Fund has opted in to the Maryland Business Combination Act.In general, the Maryland Business Combination Act prohibits an interested stockholder (a stockholder that holds 10% or more of the voting power of the outstanding stock of the corporation) of a Maryland corporation from engaging in a business combination (generally defined to include a merger, consolidation, share exchange, sale of a substantial amount of assets, a transfer of the corporation’s securities and similar transactions to or with the interested stockholder or an entity affiliated with the interested stockholder) with the corporation for a period of five years after the most recent date on which the interested stockholder became an interested stockholder. Reference should be made to the Articles on file with the SEC for the full text of these provisions. See the Statement of Additional Information under “Certain Provisions in the Articles of Incorporation” for a discussion of the voting requirements applicable to certain other transactions. REPURCHASE OF COMMON STOCK; TENDER OFFERS;
